 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe 4 stores, the integration of the Employer's operations at thoseoutlets, theregularinterchange of employees of the 4 stores, andthe uniformity of wages, working conditions and interests of the em-ployees at those outlets, we believe that the unit urged by the Employeris appropriate.We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All sales employees at the Em-ployer's retail outlets at 112 South Pearl Street, Albany, New York;121 Broadway, Schenectady, New York; 231 River Street, Troy, NewYork; and 547 River Street, Troy, New York, excludingallware-house, delivery, service, clerical, advertising, and administrative personnel, guards, and supervisors as defined in the Act?[Text of Direction of Election omitted from publication.]7Stafco employs an outlet manager named Herman Mike who is authorized to see to itthat the two salesmen at the store do their work properly and who can assign salesmen toassist customers.At times he can rearrange furniture without prior instructions andcan suggest to the Employer's president better ways of doing so.His recommendationsas to discharge would be given considerable weight.He receives an additional$25 weeklyfor his special duties.When the president is away from the store,which occurs about 10percent of the time, Mike is in complete charge of the store.This is also true duringvacation periods.In these circumstances, we find that Mike is a supervisor and shallexclude him from the unit.-Broderick Wood Products CompanyandCasey Simpson, ElmerBickford,Mike Trujillo, Arsenio Lucero,Max Trujillo,Jose A.Sanchez, Maurilio Padilla,Frank M.Lewis, Leopoldo L.Lopez,Leroy D. GrossInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local No.13, AFL-CIOandCaseySimpson,Elmer Bickford,Mike Trujillo,Arsenio Lucero, MaxTrujillo, Jose A.Sanchez, Maurilio Padilla,Frank M.Lewis, Le-roy D.Gross.Cases Nos. 30-CA-444, 30-CA-445, 30-CA-446,30-CA-446-1, 30-CA-146-2, 30-CA-446-3, 30-CA-446-4, 30-CA-452, 30-CA-457, 30-CA-464, 30-CB-59; 30-CB-60, 30-CB-61, 30-CB-61-1, 30-CB-61-2, 30-CB-61-3, 30-CB--61-4, 30-CB-61-4, and30-CB-64.June 6,1957DECISION AND ORDEROn September 24, 1956, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from. and take certain affirmative action, as set forth in the copy of the118 NLRB No. S. BRODERICKWOOD PRODUCTS COMPANY39Intermediate Report attached hereto.He also found that the Re-spondents had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel, the Respondent Company,and the Respondent Union filed exceptions to the Intermediate Reportand supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Murdock and Bean]..The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in these cases and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.Respondent Company, BroderickWood Products Company,Denver, Colorado, its officers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Giving effect to, performing, or in any way enforcing its agree-ment of November 11, 1955, with Respondent Union, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local No. 13, AFL-CIO, or entering into any extension,renewal, modification, or supplement thereof, or any other contractwith said Respondent Union covering Plants 1 and 2 in Denver,Colorado, unless and until that labor organization shall have beenduly certified by the Board as the representative of the employees ofRespondent Company.(2)Recognizing Respondent Union, or any successor thereto, asthe collective-bargaining representative of any employees employedat Plants 1 and 2 in Denver, Colorado, unless and until said RespondentI The requests of the Respondent Company and the Respondent Union for oral argu-ment are hereby denied as,in our opinion,the record,exceptions, and briefs adequatelypresent the issues and positions of the parties.2We concur in the Trial Examiner'sfinding that the acquisition of Plant 2 by theRespondent Company constituted an accretion to Plant 1,that the only appropriate unitconsisted of employees at both plants,and that the Respondent Company did not violateSection 8(a) (2) of the Act solely by extending its contract with the Respondent Unionto Plant 2 employees.However,we find it unnecessary to and do not adopt his findingsas to the Respondent Company's liability underMidwest Piping & Supply Co., Inc.,63NLRB 1060,andWilliam D.Gibson Co.,110 NLRB 660, if the Company had recognizedthe Respondent Union as bargaining agent for a unit different from that found appropriateherein. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion shall have been duly certified by the Board as the representa-tive of such employees.(3)Encouraging membership in Respondent Union or in any otherlabor organization,by discharging employees,or by discriminatingagainst employees in any other manner in regard to hire and tenure ofemployment or any term or condition thereof, except to the extentpermitted under Section 8 (a) (3) of the Act.(4) Interfering with, restraining,or coercing its employees in theright to engage in or refrainfrom engagingin any or all of the ac-tivities guaranteed them by Section 7 of the Act, except to the extentthat suchrightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employment,executedin conformity with Section 8 (a) (3) of the Act.(b)Takethe following affirmative action,which the Board findswill effectuate the policies of the Act:(1)Withdrawand withhold recognition from the RespondentUnion or any successive labor organization as the representative of itsemployees at Plants 1 and 2 in Denver,Colorado, unless and untilsuch labor organization shall be certified by the Board as their bar-gaining agent.(2)Jointly and severally with Respondent Union make whole theemployees named in Appendix A attached to the Intermediate Re-port, exclusive of George Quintana,Ernest Ulibarri,Larry Vallejos,and A. A..Velasquez,for any loss of pay suffered by reason of thediscrimination against them in the manner set forth in the section ofthe Intermediate Report entitled"The Remedy."(3)Make whole George Quintana,Ernest Ulibarri,Larry Valle-jos, and A. A. Velasquez for any loss of pay suffered by reason of thediscrimination against them in the manner set forth in the section ofthe Intermediate Report entitled"The Remedy."(4)Offer immediate and full reinstatement to Leroy D. Gross andto those employees named in Appendix A attached to the IntermediateReport who have not been reinstated to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges.(5) Jointly and severally with Respondent Union reimburse itsemployees for all initiation fees and dues in Respondent Union involv-ing employees of Plants 1'and 2 in Denver, Colorado,paid subsequentto June 9, 1955,pursuant to the contracts or any superseding agree-ments between Respondent Company and Respondent Union.(6)Preserve and make available to the Board or its agents, uponrequest, for examination and copying,allpayroll records, social-security payment records, timecards, personnel records, reports, andall other records necessary to analyze the amounts of back pay due. BRODERICK WOOD PRODUCTS COMPANY41(7)Post at Plants 1 and 2, Denver, Colorado, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3 Copiesof said notice, to be furnished by the Regional Director for the Seven-teenth Region, shall, after being signed by Respondent Company's.authorized representative, be posted by it immediately upon receiptthereof and maintained for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent Company to insure that said notices are not altered, defaced, orcovered by any other material.(8)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.2.Respondent Union, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local No. 13,.AFL-CIO, Denver, Colorado, its officers, representatives, agents, suc-cessors, and assigns, shall:(a)Cease and desist from :(1)Giving effect to, performing, or in any way enforcing its agree-ment of November 11, 1955, with Broderick Wood Products Company,or entering into or enforcing any extension, renewal, modification, orsupplement thereto, or any other contract with said Company coveringPlants 1 and 2, unless and until it shall have been duly certified by theBoard as the representative of such employees.(2)Causing or attempting to cause Respondent Company, itsofficers, agents, successors, or assigns to discharge, suspend, lay off, ordiscriminate in any other manner against its employees in regard tohire or tenure of employment, except to the extent permitted underSection 8 (a) (3) of the Act.(3)Restraining or coercing the employees of Respondent Com-pany in the right to engage in or refrain from engaging in any or all ofthe activities guaranteed by Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization, executed in conformity with Section 8 (a) (3)of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1) Jointly and severally with Respondent Company make wholethe employees named in Appendix B attached to the IntermediateReport for any loss of pay suffered by reason of the discrimination3This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order." In the event that this Order is en-forced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(2) Jointly and severally with Respondent Company reimburse theemployees of Plants 1 and 2 of Respondent Company for all initiationfees and dues in Respondent Union paid subsequent to June 9, 1955,pursuant to the contracts or any superseding . agreements betweenRespondent Company and Respondent Union.(3)Notify Respondent Company and the employees ordered rein-stated, in writing, that it has no objection to the employment byRespondent Company of any employees named in Appendix B at-tached to the Intermediate Report who have not been reinstated, saidlist to be furnished Respondent Union by Respondent Company.(4)Post at its business offices in Denver, Colorado, copies of thenotice attached to the Intermediate Report marked. "Appendix B.11 'Copies of said notice, to be furnished by the Regional Director for theSeventeenth Region, shall, after being duly signed by the representa-tive of Respondent Union, be posted by Respondent Union immedi-ately upon receipt thereof and be maintained by it for sixty (60)consecutive days thereafter.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(5)Mail to the Regional Director for the Seventeenth Regionsigned copies of the notice attached to the Intermediate Reportmarked "Appendix B" for posting, Respondent Company willing, inPlants 1 and 2 of the above-named Company for sixty (60) consecutive-days in places where notices to employees are customarily posted.Copies of said notice, to be furnished by the Regional Director for theSeventeenth Region, shall, after being duly signed by an authorizedrepresentative of Respondent Union, be forthwith returned to saidRegional Director for such posting.(6)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FIIRTITER ORDERED that the complaint, insofar as it alleges thatRespondent Company discriminated against Leopoldo L. Lopez be,.and it hereby is, dismissed.4 Ibid.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF. THE CASEThis proceeding is brought under Section 10 (b) of the National Labor RelationsAct, 61 Stat.136, and stems from a complaint issued by the General Counsel ofthe National Labor Relations Board against Broderick Wood Products Companyand against International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local No.13, AFL-CIO.The complaint dated April 30, 1956,alleged that Respondents had engaged in unfair labor practices,Respondent Companywithin the meaning of Section 8 (a), (1), (2),and (3),and Respondent Union within BRODERICKWOOD PRODUCTS COMPANY43the meaning of Section 8 (b) (1) (A) and (2) of the Act. Copies of the complaint,the charges upon which it was based, and notice of hearing thereon were duly servedupon Respondents.The complaint alleged that: (1) Respondents had maintained a collective-bargain-ing agreement containing unlawful union-security provisions subsequent to June9, 1955, this date apparently referring to a date 6 months prior to the filing andservice of the instant charges; (2) on or about August 2, 1955, Respondents ex-tended their collective-bargaining agreement to a newly acquired plant of RespondentCompany although said plant "could constitute a separate unit appropriate for thepurposes of collective bargaining"; (3) on or about November 11, 1955, Respondentsentered into a collective-bargaining agreement covering both plants containingunlawful union-security provisions; (4) on or about December 5, 1955, RespondentCompany notified 60 named employees, their names among those appearing inAppendix A attached hereto, to regain or acquire membership in good standingin Respondent Union and, on December 6 and 8, 1955, discharged said employeesat the request of Respondent Union under color of the alleged unlawful agreementof November 11, 1955, although Respondent Company had reasonable grounds forbelieving that the discharges were requested for reasons other than the failure ofsaid employees to tender periodic dues and initiation fees uniformly required; (5)during August and September of 1955, pursuant to an unlawful union-security.agreement, Respondent Company checked off initiation fees from the earnings of25 named employees who had signed authorization forms for such checkoffs andremitted same to Respondent Union in the amounts of $630 on September 2 and$120 on September 7, 1955; 1 (6) on or about December 8, 1955, pursuant to theunlawful union-security agreement of November 11, 1955, Respondent Companydischarged 9 named employees and conditioned their further employment upon"clearance" by Respondent Union; 2 (7) on or about January 31, 1956, RespondentCompany discharged Leroy D. Gross at the request of the Respondent Union pursuantto the unlawful union-security agreement of November 11, 1955; and (8) therequest of Respondent Union to discharge the 60. named employees was made,interalia, because of their protected concerted activity in support of a decertificationpetitioninBroderickWood Products Company,Case No. 30-RD-56, a petitiondesigned to remove Respondent Union as their bargaining representative and notbecause of their nonpayment of periodic dues or initiation fees.Respondent Company duly filed an answer wherein it admitted the contractualrelationshipwith Respondent Union and that initiation fees, as alleged, had beendeducted and remitted, and alleged that the union-security clause of the contracthad been properly invoked.Respondent Union duly filed an answer wherein itdenied the commission of any unfair labor practices, alleged that the decertificationpetition, referred to above, was filed in behalf of a noncomplying labor organization,viz,United Mineworkers of America, and alleged that the alleged concerted activityin support of the petition constituted fronting in an effort to evade the provisionsof Section 9 (f), (g), and (h) of the Act.Pursuant to notice, a hearing was held at Denver, Colorado, on May 23, 24, and25 and on June 18, 19, and 20, 1956, before the duly designated Trial Examiner.The parties were represented by counsel who were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce relevant evidence.At the close of the hearing the parties were afforded an opportunity to argue orallyand to file briefs.Oral argument was waived and briefs have been received fromthe General Counsel and from Respondents.Ruling was reserved at the conclusionof the hearing on a motion by Respondents to dismiss the complaint in its entirety.Except as otherwise indicated, the motion is hereby denied for reasons appearingbelow.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANY.BroderickWood Products Company is a Colorado corporation which maintainsitsprincipal office in Denver, Colorado.Among other business activities, itoperates two plants in Denver where it is engaged in the production of telephone poles,I Of these 25, 21. are included in the group of 60 described above.The otherfour areSylvester Ftarper,W. C. McCaskill, David Summers, and Joe Valdez.2 Of these 9, 4, Ernest Cordova, Raymond Garcia, Joe Martin, and Willie Ulibarri arealso named In the previously identified group of 60; 5 others, Leopoldo L. Lopez, GeorgeQuintana, Ernest Ulibarri, Larry Vallejos, and A. A. Velasquezare not so named. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDfence posts, and railroad ties, and in the pressure treatment of same for preservationagainstweather and insect attack.During the year 1955 Respondent Companyshipped wood products valued in excess of $100,000 from its Denver plants to pointsoutside the State of Colorado; as will appear below, one of these plants enteredproduction late in 1955. I find that Respondent Company is engaged in commercewithin the meaning of the Act and that it would effectuate the purpose of the Actto assert jurisdiction herein.It.THE LABOR ORGANIZATION INVOLVEDRespondent Union, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America, LocalNo. 13, AFL-CIO, is a labor organizationadmitting to membership the employees of Respondent Company.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1.Contractual historyRespondent Company and Respondent Teamsters have enjoyed a contractualrelationship for some years. In January of 1947, in Case No. 17-RD-30, theyentered into an agreement providing for a cross-check of union authorization cardsby a Regional Director of the Board. This cross-check was duly held and RespondentUnion received 8 votes from the 9 employees then in the unit; it was duly desig-nated as bargaining representative by the Regional Director.This unit was thecustomary production and maintenance unit in what has come to be known asPlant 1.By 1955, the period material herein, Plant 1 had expanded to approximately40 employees, and the number was apparently still higher on or about December 1.Respondent Broderick promptly entered into a collective-bargaining agreementwith Respondent Teamsters on or about February 15, 1947. This collective-bargain-ing relationship has continued until the present time, and has been marked by-ratherinformal dealings.More specifically, the 1947 contract was renegotiated each yearon or about its anniversary date and certain minor changes were agreed upon, butno other written agreements were executed until 1955.The changes dealt primarilywith wages, and these new wage rates and other minor changes were put intoeffect each year. In fact, the only written record of the amendments which is inevidence herein is the working copy of the 1947 contract retained by GeneralManager Samuel Tait of Respondent Broderick who annually noted in the cornerof his copy the various wage increases that had been agreed upon.The original contract contained the following language in article II treatingwith union security:UNION SECURITY: All present employees who are now members, and thoseemployees who may become members of the Union, shall be and remain mem-bers of the Union during the life of this contract.All new employees of theEmployer shall become members of the Union within ten (10) days aftertheir first date of employment by the Employer, and maintain their membershipin the Union in good standing during the life of this contract. Preference shallbe given, in hiring new employees to members of the Union who are capable,in the opinion of the Employer, to perform the work in the Employers plant.In article XVII, this contract further provided as follows:GOVERNMENT INTERVENTION: In the event a Federal or State Governmentpasses a law, during the life of this agreement, providing for any condition con-trary to the terms of this agreement,it ismutually understood and agreed thatsaid law shall supersede any condition or provision as set forth herein.The international constitution of Teamsters provides as follows in section 5 (c)thereof:All members paying dues to local unions must pay them on or before thefirstbusiness day of the current month in advance.Any member failing topay his dues at such time shall not be in good standing.Any member who shallbe three months in arrears in the payment of dues, fines, assessments or othercharges, at the end of the third month shall automatically stand suspended andshall not be entitled to any rights or privileges as a member of the local Union,or InternationalUnion.Local unions may provide suspension or expulsionfor lesser period of arrears. BRODERICK WOOD PRODUCTS COMPANY45In February of 1955 the contract was reopened by the parties and three negotiatingmeetings were held in March.Certain changes were agreed upon, including a newwage scale, improvement in holiday benefits, and discontinuance of the checkoff ofunion dues by Respondent Company; this last change was brought about pursuantto the request of a number of employees.As had been the case from 1948 on, nowritten agreement was prepared but the improved working conditions agreed uponwere promptly put into effect and the wage increase was made retroactive to Febru-ary 15, the anniversary of the original contract.On November 8, 1955, General Manager Tait of Respondent Broderick wrote toPresident Francis H. Salter of Respondent Teamsters.Tait referred to the agree-ments arrived at during the previous March and proposed that a new agreement bedrawn up for the period commencing February 15, 1955, inasmuch as the only(written) contract in existence was the 1947 agreement which had been changedconsiderably, particularly in job classifications and wage rates.Salter proceeded to prepare a new contract.He instructed his office staff to drawup a new agreement which would incorporate all changes made subsequent to theexecution of the 1947 agreement.According to Salter, there was no discussion withRespondent Company, prior to the typing of the agreement, of article II and theunion-security language of the old agreement, and the notes of the bargaining meet-ings held during the prior March are silent concerning this topic.The signing ofthe agreement was handled as a routine matter with no attending discussion anditwas signed by Tait at the Teamsters' office. It is a fair. statement on this record-that the concern of the parties was primarily with changes in money matters aswages. paid holidays, etc.The new agreement contains the typed-in date of February15, 1955, as its effective date.In its final paragraph, the date of March 25, 1955,was written in by Salter as the ostensible date of execution of the agreement.Accord-ing to Salter, he selected this date because it was a date close to the date actualnegotiations were concluded.However, the actualsigning, asTait testified, tookplace on November 11, 1956.The language of this contract is almost identical with that of the earlier contractsave for several changes specified below.Article II, set forth below, was changedin only one respect, namely, to give new employees 31 instead of 10 days to jointheUnion.There was no discussion of this change which had been undertakenunilaterally by Salter; in fact, this article of the contract was not discussed at all.ArticleXVI of the original contract providing for the checkoff, was deleted fromthe new contract in its entirety, as agreed upon the previous March.Article XVII ofthe original contract, treating with future legislation and its effect on the agreement,was retained unchanged but was renumbered article XVI. The term of the contractwas specified as 1 year until February 15, 1956, with an automatic renewal clausefrom year to year unless terminated pursuant to due notice specified therein; it ispresumably currently in effect.Article II of the new contract reads as follows:UNION SECURITY: All present employees who are now members, and thoseemployees who may become members of the Union, shall be and remain mem-bers of the Union during the life of this contract.All new employees hiredafter the execution of this Agreement, shall become members of the Unionwithin thirty-one (31) days after their first date of employement [sic] by theEmployer, and maintain their membership in the Union in good standing dur-ing the life of this contract.Preference shall be given, in hiring new employeestomembers of the Union who are capable, in the opinion of the Employer, toperform the work in the Employer's plant.2.Acquisition of Plant 2For some years prior to August 1955, Western Wood Preserving, Inc., a Coloradocorporation, herein calledWestern, had operated a plant located 475 feet fromPlant 1. It had been a direct competitor of Respondent Broderick and was engagedin an identical business venture.So far as this record indicates, it was in no wayowned, controlled, or operated by Broderick.Early in 1955, Western decided tosuspend operation of this plant and thereafter agreed to lease the premises to Re-spondent Company for a period of 5 years effective August 1, 1955. Several daysprior to August 1, Western ceased business operations and terminated and paid off all,of its 28 employees.General Manager Tait of Broderick interviewed this group of emnloyees on July30 and August 1 and offered them the same wages and working conditions as existedat Plant 1; the wage rates were in some cases higher and in some cases lower thanthe rates previously paid by Western.There was no discussion of union affiliation ormembership.Twenty-six of the twenty-eightWestern employees were hired by 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDBroderick which took over the physical operation of the plant on August 1, 1955.After several days of necessary maintenance work, actual production with a fullcrew commenced on August 4, 1955. This plant became known and is herein re-ferred to as Plant 2.According to Tait, the reason for the leasing of the Plant 2premises was the high volume of business and the resulting inability of RespondentCompany to meet deadlines on orders.He testified, and I find, that a desired expan-sion of Plant 1 facilities would require a substantial outlay of capital and that thelease of Plant 2 avoided this expense.Also playing a part in this decision not toexpand Plant I was the uncertain timber supply, a situation which was expected tobe clearer in 5 years.33.Labor relations at Plant 2The employees at Plant 2 under Western had been represented by Local Union13237, District 50, United Mine Workers of America, for some time,at least since1946.The most recent contract was a 1-year contract dated February 15, 1955,and apparently signed March 4, 1955.Thereisno claimherein by the GeneralCounsel that this contract carried over to Respondent Company and imposed anyliability thereunder, subsequent to the suspension of business operations by Westernjust prior to August 1, 1955.Soon after Respondent Company commenced the operation of Plant 2,demandsfor recognition as bargaining representative for the employees of that plant werepresented both by United Mine Workers and Teamsters.The requests for recogni-tion by Mine Workers were confined solely to the employees of Plant 2.Thus,George McCreedy, a representative of District 50 of Mine Workers, visited GeneralManager Tait and Samuel Oakford, then assistant to the president of RespondentCompany, at least three times during August.McCreedy stated that his organiza-tion represented all the employees at Plant 2, was their bargaining agent, and thatthey had a contract with Western.The first of these visits tookplace some timebetween August 3 and 5, 1955.The representatives of Broderick took the positionthat theWestern contract was no longer operative as a matter of law and thatMine Workers would not be recognized until it acquired representative status throughthe processes of the Board. In addition, Casey Simpson, president of Local 13237ofMine Workers and an employee of Western who was hired by Broderick on orabout August 1, visited Oakford approximately three times in August, took up theissue of recognition of Mine Workers, and was given substantially the same replyas that given to McCreedy.According to President Francis Salter of Local 13 of Teamsters,he learned duringAugust that Mine Workers was seeking recognition of the employees of RespondentCompany, and a request for recognition by Teamsters as the representative of theemployees of Plant 2 was soon forthcoming. It was in written form and, accordingto Oakford, was received subsequent to 1 or 2 of the Simpson visits described above.Although this letter from Salter to Broderick is dated August 5, 1955, there is evi-dence to warranta findingthat it was sent at a later date.First, the letterappearedon the desk of General Manager Tait on August 17 and Respondent Company ineffect concedes herein that the letter was received on or about that date.Second,the text of the letter refers to the placing of Plant 2 in operation on or about August8 and more particularly refers to this act in the past tense. I find therefore, evenallowing for a slight delay in mail handling, that the letterwas mailedsubsequentto August 8 but prior to August 17.This letter from Teamsters pointed out that the work in both plants was identical,that the same skills were involved, that both plants were operatedunder centralizedcontrol of personnel and working conditions, and that there was interchange ofpersonnel between the two plants.Salter then claimed that Plant 2 was an "accre-tion"to the existingproductionand maintenance unit in Plant 1covered by the cur-rentlabor agreement, and that allemployeesin Plant 2 wererequiredto join Local13 within 30 days of the commencement of their employment.This claim by Local 13 was found to be meritorious by Respondent Company.Oakford and Tait, after a review of the contract, concluded that Plant2 was an ac-cretion to the existingunit andthat the existing contractcovered theemployees ofthat plant.They so informed McCreedyin one ofhis visits.Moreover, they hadcopies of the letter from Local 13 prepared for distributionamongPlant 2employees.About mid-August, representatives of Local 13 circulated cardslabeled"Assign-ment" among the Plant 2 personnel and obtained 25 signatures,these constitutingSThere is some evidence that Local 13 now represents Broderick employees at a stillnewer plant in Denver known as Plant 3. This aspect of the ease was not litigatedhowever. BRODERICK WOOD PRODUCTS COMPANY47approximately all the employees of the plant.These cards authorized Broderickto deduct union initiation fees of $30, apparently in installments.The cards are'dated August 17, 18, and 19 and September 1 and 6, with the largemajority dated August 19.The cards were honored by Broderick and the initiationfees of 21 employees were remitted to Local 13 on September 2 and the fees of 4more on September 7. These are the 25 cases described in the complaint.Asheretofore indicated, the checkoff ofduesat Plant 1 had been expressly abandonedin the previous March and there have been no dues deductions by the checkoff sys-tem at Plant 2.44.Dues delinquencies and the decertification petitionTwo events of major significance herein took place on the same date, December 2.One was a written demand by Teamsters dated Friday, December 2, and deliveredby messenger the same day to Broderick, that 54 named employees of both plantsbe forthwith discharged.The reason asserted by President Salter for the dischargeof the men was the failure of the named employees to maintain good standing inTeamsters, as required by the contract in article II. It will be recalled that thecontract then in existence had actually been signed on November 11, 1955.Salter,on November 29 or 30, had given an office clerical instruction to compile a listof Broderick employees who were delinquent in dues.As is apparent, this groupof 54, together with 8 more named in a subsequent letter, constituted almost theentire complement of personnel in both plants. It may be noted that the letterof December 2 actually contained 55 names, but 1 was stricken therefrom and hiscase is not in litigation herein.During the ensuing weekend, Oakford had a number of telephone conversationswith Salter.Oakford strongly protested the receipt of such an unprecedenteddemand without any advance notice, as was the fact; complained of the consequencesto production resulting from the discharge of almost the entire complement ofpersonnel; stated that the men would not be terminated before they had a chanceto pay their dues; and prevailed upon Salter to give the employees affected 24 hoursfrom Monday morning, December 5, to settle up their dues delinquencies.On orabout December 3, the two plant superintendents were instructed to notify thenamed employees of the union demand on Monday morning, December 5.The names of the affected employees were read at work on Monday morning bymanagementrepresentatives and the employees were advised that they had 24 hoursto achieve or be restored to good standing with Teamsters.A plant committee ofthree employees visited General Manager Tait that afternoon to discuss the problemand one of them, Frank Lewis, telephoned President Salter of Local 13 from Tait'soffice and made arrangements for the union office to remain open later that dayso that dues could be paid after the close of the first shift at 4:30 p. m.The unionoffice was held open until approximately 5:45 p. m., as agreed, but no employeespresented themselves.This resulted from a meeting of employees on Mondayafter work at which time they decided to attend to the matter on Tuesday morning,December 6; as will appear, they did so. It may be noted that the men involvedwere permitted to work the entire day on Monday subsequent to the reading oftheir names that morning.At this point, Respondent Union's contention that the men weredischargedonDecember 5 may be disposed of, for the record clearly demonstrates the contrary.In fact, Respondent Company's answer in essence makes a contrary claim.Theaction of Superintendent Foster at Plant 1, for example,was only to tell the menthat they were laid off until they cleared with Teamsters.And, Mike Trujillo,1of the 3 committeemen who visited Tait that afternoon, credibly testified that Taittold them their jobs would be open if they settled with Teamsters. Indeed, Taitdenied in his testimony that he told the men they were discharged.Moreover,the very sending of the men to the Union is incompatible with the concept of adischarge and the great majority was later returned to work. I find, therefore,that the men whose names were read on Monday were not discharged but wererather suspended and directed to clean up their dues arrears on penalty of discharge.5*The cards also providefor dues deductionsbut that portion of the cardwas not putinto effect.5 Respondent Company conceded that all whose names appeared on the December 2letter as well as the December 5 letter, described below, were notified of the union demand.During thehearing,a reservationwas expressed as to Joe Martin, named in the Decem-ber 5 letter, but the record indicates, and I find. that he was instructed by SuperintendentFoster to pay up his dues. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 5, Salter sent another letter to Tait requesting the dismissal of 8additional employees, 6 for failure to pay dues, and 2 for failure to join Local 13.This letter was received by mail on December 6.According to Salter, this list con-tained a group of names inadvertently omitted from the original list.The record isnot entirely clear as to the action Broderick took with respect to this group. Itappears that they were just about the only employees at Plant 2 unaffected bythe earlier letter demanding the discharge of employees, that Broderick found itnecessary to utilize them on December 6 in vital maintenance operations, suchas firing boilers, and that the men were given an opportunity to visit the unionoffices on company time. It also appears that of the entire complement of per-sonnel at Plant 1, only 5 or 6 men were not -affected by the original demand receivedon December 2 and that General Manager Tait immediately placed those menon similar vital maintenance posts on various shifts.The other major event taking place on December 2, which is germane to aconsideration of events as they subsequently unfolded on Tuesday, December 6, is.adecertification petition filed with the Board on December 2 inBroderickWoodProducts Company,Case 30-RD-56.The existence of this petition and activityin support thereof is expressly alleged by the General Counsel, as will appear later,as a reason for the demand for discharge of the Broderick employees.Corollarythereto is the claim of Respondent, treated below, that this was actually "fronting"for United Mine Workers, a noncomplying labor organization,in anindirect attempt.of the latter to recover its status as representative of Plant 2 employees.This petition was signed by Casey Simpson and described the unit involved as"allproduction and maintenance employees," numbering 75.This total wouldobviously include the personnel of bothplants, andSimpson testified that he had'both plantsinmind asone unit when he filed the petition.6Simpson testified and I find that the activity in support of the decertificationpetition commenced about 2 weeks prior to its filing on December 2, although thereisevidence that the matter was considered for a longer period.Pursuant to thedecision to file a decertification petition, sheets of paper were passed out at bothplants bearing the following typed caption:The men whose names appear on this list and who are employees of BroderickWood Products Company, whose plants are located at 5600 Huron and 5301Bannock, Denver, Colorado, request the National LaborRelationsBoard toconduct an election to decertify the Teamsters Union A. F. L. as the bargainingagent.Dated-Forty-two employees signed the 2 copies of this petition circulated at Plant 1,and 22 signed the single copy circulated at Plant 2, obviously almost all the com-plement of personnel.There is evidence authenticating the signatures of a greatmany of this number.All three copies were ultimately turned over to Simpsonfor filing with the Board.According to Simpson, the filled-out copy circulated atPlant 2 was returned to him completed on or about November 30. Simpson pro-ceeded to place the date of December 1 on all three copies of the petition andfiled them with the Regional Office of the Board in Denver on the following day,December 2, in support of his decertification petition.The matter was heard onDecember 12 and during the course of the present hearing, the petition waswithdrawn at the request of Simpson.A copy of the decertification petition proper was mailed on December 2 toBroderick.Itwas received in the mail at the Broderick general offices which arelocated at a different address in Denver than that of the plants involved herein.Ifind, as General Manager Tait testified herein, that the decertification petitiondid not come to his attention until Monday morning, December 5.A somewhatsimilar situation exists with respect to Respondent Union.Salter testified, and Ifind, that he does not work on Saturdays and that as a result the document mailedto him by the Regional Office did not come to his attention until Monday morning,December 5.This finding, it may be noted, is limited solely to the actual receiptby Salter of the Board form and not to knowledge of the decertification activity.5.Attempts to pay dues on December 6Pursuant to the informal understanding reached among the men on Mondayevening,December 5, a number of employees from Plants 1 and 2 proceeded tothe Teamsters' office on Tuesday morning, December 6.The number of those9011 the basis of the expanded bargainingunit with its "accretion"of Plant 2 employees,thiswould appear to be consistentwith Boardpolicy.Campbell SoupCo., 111 NLRB234. BRODERICK WOOD PRODUCTS COMPANY49present was variously estimated between 45 and 60 by the employees who testifiedherein and between 40 and 50 by President F. H. Salter and his brother, Secretary-Treasurer John Salter of Teamsters.According to Casey Simpson, just about every-one on the list of names read on Monday morning, was present and the recorddiscloses that several employees whose cases are discussed below also were presentalthough they were not named in the December 2 letter. I find that substantiallyallof the 54 employees named in the December 2 letter appeared at the hall onthis occasion.The precise sequence of events on this day as well as during the next few daysis,as counsel for Respondent Company points out in his brief, somewhat confused.It is clear that a representative number of Broderick employees approached thecashier's window on this occasion on Tuesday morning, presented their dues booksand offered to pay their dues.According to Mary Brown, office secretary of Local13,who customarily handles dues receipts, she uniformly informed these employeesthat she was unable to accept their dues until they had seen President FrancisSalter.?This refusal to accept dues by the cashier was rapidly communicated to the otheremployees then present.Brown's statement to the men stemmed from an instruc-tion given her by Salter several days before.As noted, Salter had instructed heron November 29 or 30 to compile a list of Broderick employees who were de-linquent in their dues.Brown had done so and soon thereafter, on or about themorning of November 30 or December 1, Salter further instructed her not toaccept any dues from Broderick employees, but rather to take their names andturn the names in to him or his brother John; this, according to Brown, was thefirst time such an instruction had been issued.According to Salter, the December2 letter with its list of dues delinquents was typed on December 1 or 2.Returning to events on December 6, immediately after the refusal of dues pay-ments, Frank Lewis and Mike Trujillo, committeemen in Plant 1, entered PresidentSalter's office; present were Salter, his brother John, and various union businessagents.There is some conflict between the testimony of Frank Lewis and MikeTrujillo on the one hand, which is substantially supported by that of Casey Simpsonwho later entered the meeting, and that of President Salter. John Salter was notquestioned as to the details of this conversation, having left during the course ofthemeeting, and the various union business agents did not testify herein.Thetestimony of the three employees, although differing in some details, was forth-right, impressed me as reliable, and is credited where differing from that of Salter.As Trujillo testified, Salter stated that "he couldn't accept our dues and wouldn'trefuse them."The testimony of Lewis was to the same effect.Lewis testified thatSalter was "all the time referring to this petition that we had before the NLRB,"stating that he disliked "going to courts"; according to Trujillo, Salter questionedthem "whether we were involved in the petition that was turned in to the LaborBoard."The two employees evaded committing themselves on this issue, althoughboth had in fact signed the petition circulated in Plant 1 during the 2-week periodprior to December 2.After a short period, Salter, according to Trujillo, asked iftherewas any objection to calling in Casey Simpson because Simpson "knew allabout it."Salter admitted that he had made the suggestion because he "under-stood Casey was quite prominent in this entire situation that had been broughttomy attention from some of the other employees."All agreed that Simpsonshould be brought in and he was.I find, at this point, that Salter's reference to "this entire situation" was a manifestreference to Simpson's activity in behalf of the decertification petition.WhileSalter admittedly knew that Simpson was a leader among the men at Plant 2, healso knew that Simpson had been president of the Mine Workers Local at Plant 2.The only thing that Simpson had been prominent in ona two-plant basis,and itmust be remembered that Plant I had the larger complement of personnel, wasin the campaign in support of the decertification petition applicable to both plants.Stated otherwise, the decertification petition was the only denominator commonto both plants.And, of course, Salter had received, no later than December 5, acopy of the formal decertification petition filed by Simpson on December 2. Inaddition, the remarks made after Simpson entered the meeting strongly substantiate7 Brown's version of the statement, which I accept, is not substantially different fromthat supplied by a number of Broderick employees who unsuccessfully attempted to paytheir does on this occasion.Their versions all reflect the refusal of the proffered duespayments but are largely silent as to the requirement that they see Salter. In my view,on either version, the legal conclusions to be drawn therefrom are identical.450553-58-vol. 118-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foregoing.The testimony of Simpson, corroborated by that of Lewis andTrujillo, is credited where in conflict with that of Salter.Simpson testified, and I find, that as he entered the room Salter announced thathis case was a simple one, presumably a reference to his dues delinquency ofseveral months.Salter also stated that Simpson was "the one who started all this."Simpson admitted that he had filed the petition, according to Trujillo, and Simpsonstated that the men had appeared at the union hall for the purpose of paying theirdues.Salter replied that he could not accept but would not reject the dues and"we have to get some other business straight." Simpson did not ask Salter toclarify this "other business," but the context of the conversation discloses that noclarification was necessary.Simpson asked whether, if the decertification petitionwere withdrawn, the men could have a written guaranty that they would not bedischarged.Salter displayed no lack of familiarity with the petition and refusedtomake a written guaranty as requested, stating that his word to that effect wassufficient.Trujillo's testimonyis inagreement with that of Lewis, that it all boileddown to the fact that Salter wanted the petition withdrawn.° Simpson told Salterthat he could not withdraw the petitionunlesshe consulted with the men.Thethree employees then decided in the presence of Salter that the Broderick employeeswould forthwith hold a meeting and decide whether they wished to withdraw thepetition.Salter gave them permission to use a meeting room in the building anditwas understood that they would notify Salter of their decision.The assembled employees forthwith held a meeting and were informed by thecommittee that they could return to work if they dropped the petition; however,they voted not to withdraw it.They then left the building without notifying Salterof their decision.Some of them in the presence of others attempted to pay theirdues, as others had attempted earlier that morning, but were similarly notified bythe cashier that she could not accept their dues and that they should see Salter.These futile attempts to pay dues rapidly became common knowledge among allthe men involved. It appears that the group named in the December 5 letter re-ceived on December 6 also visited the Teamsters' hall but did so separately fromthe larger group.The date thereof is uncertain, although it was apparently lateon December 6 or shortly thereafter.The record is not clear as to what they weretold, but dues were not accepted.I find that the involved employees of Respondent Company unconditionally at-tempted to pay their dues on the morning of December 6 to the cashier who nor-mally received them, and that Respondent Union refused to accept them.TheAct requires only a proffer of dues and does not permit the acceptance of dues tobe coupled with any other condition, such as a preliminary interview with a unionofficial.I find that the proffer of dues to the cashier on December 6 was sufficienttomeet the obligation of these employees under the Act and that theremainderof the employees who witnessed the rejected proffers of dues were not required toperform a nugatory act.SeeUnion Starch & Refining Co. v. N. L. R. B.,186 F.2d 1008 (C. A. 7), cert. denied 342 U. S. 815, a closely parallelcase involving animproper requirement that employees attempting to pay dues also attend a unionmeeting.See also N.L. R. B. v. International Association of Machinists Local 504,203 F. 2d 173 (C. A. 9);United Brotherhood of Carpenters, Millmen'sLocal 824(Brunswick-Balke-Callender Company),115 NLRB 518;Murphy's Motor Freight,113 NLRB 524, enfd. 231 F. 2d 654 (C. A.3);N. L. R. B. v. A. B. Swinerton,202 F. 2d 511 (C. A. 9), cert. denied 346 U. S. 814;Eclipse Lumber Co.,95 NLRB464, 467, enfd. 199 F. 2d 684 (C. A.9); N. L.. R. B. v. Waterfront Employees ofWashington, at al.,211 F. 2d 946 (C. A. 9); and N.L. R. B. v. The Lummus Co.,210 F. 2d 377 (C. A. 5).That afternoon, a three-man committee of Simpson, Mike Trujillo, and FrankLewis visited Tait and Oakford at the company office and informed them that themen affected by the December 2 letter had visited the Teamsters' hail that morningand that their dues had been refused.Tait, at one point, testified that he questionedthe 3 men and that they admitted they had not proffered their own dues, but hisfurther testimony, as well as that of Oakford, Simpson, and Trujillo, discloses thatthe 2 management representatives were likewise informed that a number of em-ployees in the presence of the 3 committeemen had attempted to pay their dues and8 Salter testified that the subject of the decertification petition was raised by Simpson.IIe also testified that he, Salter, told Simpson it was his business and not Salter's.While.Simpson admitted on cross-examination that Salter might have made the claimed statewent, nevertheless I find, upon a consideration of the testimony concerning this conversa-tion and the demeanor of the witnesses, that Salter brought up the decertificationpetition, as set forth above. BRODERICKWOOD PRODUCTS COMPANY51that the dues had been refused.I find that Tait and Oakford were on notice atthat moment that dues were being refused by Respondent Union.Oakford was understandably concerned over the mounting effect on productionof the failure of the men to obtain clearance from Teamsters.He telephonedPresident Salter on this day as well as on other occasions and was uniformly assuredthat dues were not being refused.As found above, this was contrary to the fact.Tait testified that the entire group named in the December 2 letter from Teamstersvisited his office and informed him that their dues had been refused;of this group,some 15 or 20 actually entered the office proper.Tait initially placed this incidentas taking place on Tuesday afternoon,December 6, but later decided that it tookplace on the following day, December 7.A number of employees in the grouptestified that they visited Tait on Tuesday rather than Wednesday, although Simpsonagreed with Tait as to Wednesday being the day.Although I am inclined to be-lieve that this meeting took place on Tuesday,a resolution of this conflict is un-necessary.What is significant is that management representatives were again in-formed, and this time by a large number of employees from both plants, that theirdues had been refused by Teamsters.The answer given the employees by Tait onthis occasion,as they uniformly testified,was that Tait could do nothing for themuntil they were straightened out with Teamsters.I further find that as of Wednesday, the employees involved herein had beensuspended, but not discharged; nor had they been replaced by Respondent Com-pany.For not until that day did Respondent Company, confronted with mountingproduction losses, take steps to obtain other employees.Oakford contacted Salteron that date, December 7, asked him to refer workmen and five were duly sent.On the same day, the Colorado State Employment Service was notified that workerswere needed, and on December 8 and 9 advertisements were placed in the localpress.By the end of the week,Broderick was back in operation with a full crew,the great majority of whom were former employees, those involved herein, whoseemployment had been interrupted for several days because of the foregoing events.The employees affected herein began on Wednesday to follow Tait's instructionsto get"straightened out" with Teamsters.Commencing that day, they startedto return to the Teamster office.Eleven Broderick employees saw PresidentFrancis Salter on that day, paid their dues, and were given clearance slips indicatingthat they were in good standing.These interviews continued on Thursday andFriday and were conducted either by Salter or his brother John.According toPresident Salter, he informed them that inasmuch as they had signed a decertifica-tion petition it would be in order for them to sign cards authorizing Teamsters torepresent them.Some 47 such cards were signed during the interviews conductedbetween December 7 and 9. It appears that most of the men were interviewed ingroups of two.The payment of dues was uniformly required as a condition to receiving aclearance slip, although in several instances clearance slips or work orders wereissued without dues payments upon a promise to make the necessary dues paymentin the near future.Respondent Company refused to restore anyone to employmentwithout presentation of such a slip and in some instances,due to the lapse of time andthe filling of positions,the men were not reinstated.Some 14 were not reinstated,but of these, 4 were taken back at a later date.One of these interviews is of interest herein.Elmer Bickford and Orland Morten-sen visited the Teamsters hall together on Thursday,December 8, at which timeboth paid their dues,signed a card authorizing Teamsters to represent them, andreceived work orders.Their interview was conducted by both Salters and JohnSalter asked themif theyhad signed the petition,stating that he, Salter, had hearda rumor that someone was receiving$50 a day to introduce another union and askingwhether the 2 men knew the identity of this person.Both men denied any familiaritywith the petition and it was only then that their dues were accepted and clearanceslips issued to them.The two men were advised that if any similar situation aroseto advise the Teamsters thereof.They returned to the plant on the same day butwere not restored to work until some days thereafter.This serves only to demon-strate that this was far more than a dues-collecting effort on the part of RespondentUnion and involved its concern with the decertification activity and petition.B. Contentions,analysis, and conclusions1.The extension of the contract to Plant 2The General Counsel has contended herein that the employees of Plant 2 weredeprived of their right to select or to refrain from selecting a collective-bargainingrepresentative of their own choosing.This contention is based upon the fact that 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Company agreed with the claim presented by Respondent Union duringAugust 1955 that the existing collective-bargaining agreement should be madeapplicable to Plant 2 because Plant 2 constituted under Board decisions on theappropriate unit issue an "accretion" to the existing unit.This actually involvedthe extension of the 1947 contract, as amended,to Plant 2 because the 1955 agreementwas not signed until November 11, 1955.This claim, it may be noted, is presentedby the General Counsel and considered herein independently of the allegedillegalunion-security language in the contract, a matter which is considered below.The basic premise of the General Counsel is that the employees of Plant 2 couldhave constituted a separate unit and, at the very least, were entitled to an electionto determine whether they desired separate representation or, in the alternative,representation in the same unit as Plant 1 employees.This claim of the General Counsel may have a surface merit standing alone, butwhen consideration is given to what Broderick intended to achieve by acquiring thePlant 2 premises and to what it proceeded to achieve, the evidence heavily prepon-derates in favor of Respondents' claim that Plant 2 did in fact constitute anaccretion to Plant 1.There have not been many Board decisions on this particulartopic, but as I understand Board doctrine it actually boils down to the holdingthat an accretion logically constitutes a part of the existing unit and that a separateelection is not in order.Stated otherwise, changes in the nature of the businessoperation in effect dictate the scope of the bargaining unit.Broderick acquired Plant 2, which was located virtually adjacent to Plant 1 andhad been engaged in precisely the same business, with the thought of integrating itinto its existing operation and operating both plants as a single unit, thus doublingproductive capacity without investing in new production facilities.They hoped tothereby eliminate parallel administrative forces and inventories and in fact did so.Wage scales and working conditions at Plant 2 were conformed precisely to thoseat Plant 1.There has since been an interchange of men and materiel, a poolingof production for shipment, and filling of orders from both inventories.This isstill in effect.In fact, Broderick leased Plant 2 as an alternative to an expansion of Plant Ifacilities in order to meet increased orders for its products.There is evidence thatshipments of merchandise to customers were thereafter filled partly from inventoryat Plant I and partly from inventory at Plant 2, the acquisition of Plant 2 renderingitunnecessary to maintain full inventories at each plant.A single sales and officestaff was set up to function for both plants which, as stated, maintained identicalemployee benefits.What actually happened was that the office and sales staffsof Plant 1 broadened their scope to cover the operations of Plant 2 and that twooffice clericals formerly employed by Western were released.While the General Counsel has citedPittsburgh Valve Company,114 NLRB 193,enforcement denied on other grounds,District 50 United Mine Workers of Americav.N. L. R. B., infra,in support of his position, a footnote in that decision demon-strates that it is expressly distinguished from the accretion cases within which, I, amconvinced, the present case falls.Thus, inJ.W. Rex Company,115 NLRB 775, theBoard-found in circumstances similar to those of the instant case that a true accretionhad resulted where some of the men had identical classifications, employees had thesame benefits,employees were interchanged,and there was uniform hiring and firing.See alsoSaco-Lowell Shops,107 NLRB 590, 593.InHess, Goldsmith & Co., Inc.110 NLRB 1384, 1387, the Board expressly refusedto find a unit of production and maintenance employees at either of the employer's2 weaving mills in the same area to be appropriate, pointing out that the 2 plantsoperated as a single integrated unit, had common management, had common facili-ties,and utilized similar employee skills under identical working conditions.Indeed, the Board pointed out that although one plant was a new one, the mereacquisition of a new plant did not of itself warrant the holding of a separate electionfor that plant.The decision inBorg-Warner Corporation,113 NLRB 152, is of interest. In thatcase the employer set up a new department for the manufacture of automatic trans-missions of automobiles.The Board held that newly hired transmission departmentemployees constituted an accretion to the existing production and maintenance unit.This involved production of a new item never previously manufactured by thatemployer, which had confined itself to the manufacture of carburetors, pumps, andbrakes.The Board stressed in that case(1) the similarity of skills and manufac-turing processes; (2) the decentralized control of labor relations and hiring; (3) theuniformity of wages, hours, and working conditions; (4) the staffing of the newdepartment with some transferees from the employer's other operation;and (5) theproximity of the new building to other buildings of that employer.The Board wenton tosay that thenew department was not entitled to a self-determination election, BRODERICKWOOD PRODUCTS COMPANY53and that there had not been unlawful assistance to the incumbent union by theextension of the existing union-security agreement to the newly hired transmissiondepartment employees.This view was approved by the court which denied a petition for review of theBoard's order inAutomobile Workers v. N. L. R.B., 231 F. 2d 237 (C. A. 7). Thecourt there stated:The Board held that in view of the similarity of skills and manufacturingprocesses required throughout employer's operation, and the centralized controlof labor relations and hiring, uniformity of wages, hours, and working condi-tions, the fact that the new department was staffed with a substantial numberof transferees from employer's other operations, and the proximity of the newbuilding to the other buildings within the same fenced area, the newly hiredemployees of the transmission department constituted an accretion to theexisting production and maintenance unit. It also held that, as an accretionto an existing unit, these employees would not, under established Board policy,have been accorded a self-determination election.Accordingly, employer'sextension of its union security contract with the AFL to those employees inthe circumstances of this case did not violate Section 8 (a) (1) or 8 (a) (2) ofthe Act.Ibelieve that the present case is an even stronger one than theBorg-Warnercase in view of the identical operations carried on by these two plants in closeproximity to each other.Accordingly, this contention of the General Counsel isnot accepted and I find that Plant 2 was an accretion to the Plant 1 unit. SeeMidwest Conveyor Company, Inc.,116 NLRB 580.Although not expressely argued herein, this also disposes of the problem whetherat the time recognition was extended to Teamsters for Plant 2, this was done im-properly in the face of a pending request for recognition by Mine Workers because,as found, the decision to extend the contract to Plant 2 was made after MineWorkers had requested recognition as bargaining representative of Plant 2.Thesimple answer to all this is that the findings above made as to the accretion constitutein effect a finding that a unit of the employees of Plants 1 and 2 constitutes the unitmost appropriate for the purposes of collective bargaining. It follows, therefore,that a unit of Plant 2 employees alone would, under the circumstances of this case,be inappropriate for the purposes of collective bargaining.Moreover, assuming theappropriateness of either unit, namely a unit of Plants 1 and 2 or, on the otherhand, a unit of Plant 2 alone, a trueMidwest Pipingsituation is not presented -9For, it now appears to be Board policy that the signing of a contract with anincumbent union in the face of a demand for recognition by an outside union doesnot constitute unlawful assistance to the incumbent union.William D. Gibson Co.,110 NLRB 660. In the present case, Teamsters was the incumbent, Plant 1 hadbeen subject to a union shop and was the larger plant, and Respondents wereconvinced that the most appropriate unit was one involving both plants.See alsoDistrict 50 United Mine Workers of America V. N. L.R. B., 234 F. 2d 565 (C. A. 4).2.Legality of the 1947 contractThe General Counsel contends that the 1947 contractcontainsunlawful union-security language and that by.itsmaintenance from June 9, 1955,a date 6 monthsprior to the filing and service of the charges herein, until November 11, 1955, whenthe 1955contract was executed,Respondents have engaged in conduct violativeof the Act.It is readily apparent that the union-security language of the 1947 contract is un-lawful in two respects.First,the grace period of 10 days granted new employeesto join Respondent Union is less than the 30-day statutory period,and, second, itprovides preference in hiring to union members.Both these provisions set up adegree of union security in excess of that permitted under the Act. It is also ap-parent,although not specifically raised herein,that the contract has undergoneannual renewals and wage rate changes and it has thus been "renewed or extended"within the meaning of Section 102 of the Act.Tacoma Harbor Lumber and TimberCo.,108NLRB 912, andConsolidatedWestern Steel Corporation,et al.,108NLRB 1041.Respondents have argued that article XVII of the contract has rendered the con-tract lawful.This article provides that any law passed during the life of the con-tract providing for conditions contrary to the terms of the agreement shall supersedesuch contract terms.Not only is this clause prospective in nature,but,more9Midwest Piping & Supply Co.,63 NLRB 1060. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignificantly,it does not contain the specificity of language treating with the deferralof application of particular contract language which is required under Board policy.N. L. R. B. v. Gaynor News Company, Inc.,347 U. S. 17, affirming 197 F. 2d 719(C. A.2); N. L. R. B. v. United Brotherhood of Carpenters 1 Joiners of America,Local 517,230 F. 2d 256 (C. A.1); N. L. R. B. v. Gottfried Baking Co.,210 F. 2d772 (C. A.2); Red Star Express Lines of Auburn, Inc. v. N. L. R. B.,196 F. 2d 78(C.A.2); F. H. McGraw and Co.,99 NLRB 695, enforced 206 F. 2d 635(C. A.6); Seaboard Terminal and Refrigeration Company,114 NLRB 1391;CityWindow Cleaning Company,114 NLRB 906;M. B. Morgan,111 NLRB 395; andHeating, Piping and Air Conditioning Contractors,102 NLRB 1646.Moreover, thedischarges herein took place only because the parties attempted to and did utilizethe union-security language of the contract.The General Counsel claims that there is evidence of actual application of thepreferential hiring clause, whereas Respondents claim that neither the 10-day clausenor the preferential hiring clause was ever utilized by them.The record does notprovide substantial evidence of the utilization of the preferential hiring clause.Theone instance of hiring through the Union consisted of obtaining five men on De-cember 7, 1955, under the November 11 contract, but it is significant that othermedia were used at the same time.Nor does the record warrant a finding thatthese five men were given preference over other applicants.On the other hand, there is no question but that both unlawful clauses were main-tained in the contract.There is no evidence that at any time amendatory languagewas proposed or that employees subject to the contract or prospective applicantsfor employment were put on notice that the language was not in use, as Respondentscontend.The fact is that the contract language wasa caveatto employees and to thelabor market at large that these conditions existed. Indeed, Respondent Companyduring August had taken steps to advise Plant 2 employees of the claim by Local 13that the Plant 1 contract was applicable to them.Respondents contend that underN. L. R. B. v. Rockaway News Supply Company,Inc.,345 U. S. 71, the ostensibly unlawful language of the contract may be severedfrom the remainder of the contract. I deem that decision to be distinguishable. Inthat case, the Supreme Court held that an unlawful union-security clasue did notaffect the remainder of the contract so as to remove a no-strike clause as 'a ban tocertain concerted activity unrelated to union security.Moreover, the Court wenton to point out that the illegal provisions of the union-security clause did not inany way affect the discharge of the complainant in that case, whereas here the clauseitself is in issue and was utilized as a basis for the discharges demanded by theUnion. In fact, absent the clause, the 29 discharges would automatically have beenviolative of the Act.Itmust be borne in mind that the Act forbids all forms of discrimination exceptunder the narrow exception permitted by the strictly construed union-security pro-visions of Section 8 (a) (3). SeeConvair, a Division of General Dynamics Corpo-ration,111 NLRB 1055, where the Board refused to fragmentize a union-securityclause and recognize the allegedly valid portion thereof as a defense to the dischargeof employees.There is no evidence that this union-security language was includedin the contract through inadvertence or error.Accordingly, the case is distinguish-able with respect to the 8 (a) (3) and 8 (a) (2) aspects from the situation presentedinMonolith Portland Cement Co.,94 NLRB 1558. In addition, the Board hasrecently held that it will not accept parol evidence to establish modification of writtenunion-security agreements.The Board stated that it so ruled "because the obviouseffect of permitting parol evidence in such circumstances would be to establish un-limited opportunity for avoiding responsible compliance with the Act.Moreover, arequirement that union security clauses be modified in writing will not impose anundue burden on parties with a bona fide intent to change a written union securityprovision."Jersey Contracting Corp.,112 NLRB 660. See alsoThe Steel ProductsEngineeringCompany, Inc.,116 NLRB-81 1.I find, therefore, that by maintaining the 1947 contract in effect between June 9and November 11, 1955, Respondent Company has engaged in unlawfulassistanceto Respondent Union and has discriminated in respect to terms of employment,thereby violating Section 8 (a) (1), (2), and (3) of the Act. I further find thatRespondent Union has thereby engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) and (2) of the Act.3.Legality of the 1955 contractThe General Counsel also attacks the 1955 contract because it still retains theunlawful preferential hiring clause.The new contract was drawn up by RespondentUnion in November of 1955 and signed on November 11; it purportedly reflects BRODERICK WOOD PRODUCTS COMPANY55the oral understanding reached in the previous March. President Salter of RespondentUnion testified that several days after the signing of the agreement his attorneypointed out to him that the contract still contained the preferential hiring clause.However, he decided to do nothing about it and at no time raised the matter withRespondent Company.He claimed herein that the inclusion of the clause renderedthe contract inaccurate.However, it must be remembered that the clause was notdiscussed at any time, either in March or November, and that the language was notrevised.At no time were employees of Respondent Company or the general labormarket advised that the clause was inaccurate or inapplicable.Thus, this is not a situation where an inaccurate clause lurked unnoticed in acollective-bargaining agreement.Cf.Monolith Portland Cement Co., supra.Noris this a case where a different clause of the agreement totally unrelated to theunion-security language is under attack.Cf.Sinclair Refining Company,115 NLRB380.In the present case, the preferential hiring clause is part and parcel of theunion-security language of the contract. It is thus an integral part of the union-security arrangement devised by Respondents.SeeConvair, a Division of GeneralDynamics Corp., supra.This brings into play the settled law that apart from the narrow exception affordedby the union-security provisions of Section 8 (a) (3) of the Act, an employer maynot discriminate against employees or require membership in a labor organization asa condition of employment.And likewise, a labor organization is precluded fromcausing an employer to discriminate or impose such requirements.With this as abasic purpose of the Act, the narrow exception permitting a limited degree of unionsecurity must, as an exception to such policy, be rigidly adhered to and its require-ments duly met if it is to constitute a basis for the discharge of employees for reasonsrelating to union membership.N. L. R. B. v. Acme Mattress Company, Inc.,192 F.2d 524 (C. A. 7) andN. L. R. B. v. G. W. Thomas Drayage & Rigging Co., Inc.,206F. 2d 857 (C. A. 9). And, for the reasons stated in the discussion of the 1947 con-tract, the Government intervention clause, identical with that found in the earliercontract, is not specific enough to defer application of the union-security languageof the contract.Ifind, therefore, as in the case of the earlier contract, that by executing andmaintaining the 1955 agreement containing unlawful union-security language, namelythe preferential hiring clause, Respondents have engaged in unfair labor practices,Respondent Company within the meaning of Section 8 (a) (1), (2), and (3), andRespondent Union within the meaning of Section 8 (b) (1) (A) and (2) of the Act.4.The suspensions 10As found, the employees named in the December 2 letter were suspended fromwork December 6 pending clearance by Respondent Union. Similar clearance wasrequired in the case of those named in the December 5 letter although it appearsthat some, if not all, of the latter group were permitted to work temporarily dueto the need of their services in this emergency situation, but still subject to unionclearance.This action by Respondent Company at the request of Respondent Unioncan only be supported if undertaken on the strength of a valid union-security clause.It having been found that the union-security clause of the 1955 contract was anunlawful one, it follows that the suspension of the 60 affected employees named inthe December 2 and 5 letters was also unlawful and violative of the Act." I findthat by terminating or suspending the employment of the first 60 employees namedin Appendix A attached hereto, Respondent Company has engaged in unfair laborpractices within the meaning of Section 8 (a) (1), (2), and (3) and that RespondentUnion by causing such action, has engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act.5.Attempts to pay dues; the reason for the discriminationAssuming that the union-security provisions of the 1955 contract were held tobe valid, whether because of the claim of nonuser of the preferential hiring clause or10 It is immaterial whether the action taken by Respondent Company effective De-cember 6 and thereafter be termed discharges or suspensions, although it has been foundto constitute the latter.The fact is that the employment of these employees was inter-rupted on the strength of the union-security clause of the contract.11The letters actually name 63 employees.Of these, 1 name was stricken as listederroneously and 2 more cases were not proceeded against by the General Counsel. It isnot clear whether the latter two involved duplication of names or not. This reducesthe total of those involved in this aspect of the case to 60. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDotherwise, it follows nevertheless that the suspension of the 60 claimants is stillunlawful.This is so because the Act permits a lawful union-security provision to beutilized to bring about the discharge of an employee only for nonpayment of duesor initiation fees and for no other reason.Radio Officers' Union of the CommercialTelegraphers Union, AFL v. N. L.R. B., 347 U. S.17;Union Starch & RefiningCo. v. N. L. R. B.,186 F. 2d 1008 (C. A. 7), cert. denied 342 U. S. 815;N. L. R. B.v.Die and Toolmakers Lodge No. 113,231 F. 2d 298 (C. A.7);N. L. R. B. v.Aluminum Workers International Union, Local No. 135,230 F. 2d 515 (C. A. 7);N. L. R. B. v. Local 169, Industrial Division, International Brotherhood of Teamsters,etc.,228 F. 2d 425 (C. A. 3); andSpecialMachine and Engineering Co.,109NLRB 838, enforced 222 F. 2d 429 (C. A. 6).Insofar as the case against Respondent Union is concerned, it is clear and I havefound that a substantial number of the 60 complainants, in the presence of theentire group, attempted to pay their dues on December 6 and that the union cashier,Brown, an employee who was empowered to receive and customarily did receivedues, refused the dues payments pursuant to instructions from her employer.Thatthis refusal was coupled with a requirement for an interview with Salter is of noavail to Respondent Union, particularly so as this was a novel procedure whichnever had been and was not a part of the dues-collecting procedure, according toBrown who contradicted Salter in this respect.And, as found, the remainder ofthe group was not required to go through the routine of making a futile offer.Accordingly, at this juncture it is found that the 60 complainants fulfilled theirobligation under the Act with respect to tendering their dues.And, as found, thiswas done prior to their discharge by Respondent Company at the request ofRespondent Union.SeeN. L. R. B. v. Aluminum Workers, supra.In addition, the General Counsel has contended that Respondent Union wasmotivated in requesting the discharge of the 60 employees not by their dues de-linquencies or failure to pay initiation fees, but for another reason, namely, theirsupport of the decertification petition filed with the Board on December 2 bySimpson.Needless to say, this petition was a challenge to the status of Teamsters.I find that a preponderance of the evidence supports the contentions of the GeneralCounsel in this respect for the following reasons:(1)This request for discharge involved almost the entire complement of per-sonnel in Respondent Company's two plants and resulted in making a completeshambles of production schedules.This was the only time Teamsters had requesteda mass discharge of Broderick personnel.According to President Salter, there hadbeen prior individual cases where dismissal of employees was requested for duesdelinquency, but nothing of this magnitude.(2) The foregoing is highlighted by the fact that not only is there evidenceof a lenient policy on dues collections prior to December 2, with no mass crack-downs, but even thereafter, in the early months of 1956, dues delinquency wastolerated and not met with similar mass crackdowns or rigid enforcement. Inshort, this was a marked departure from custom.(3) Salter admitted that he had known since sometime in August that MineWorkers was interested in achieving recognition of the Plant 2 employees.(4) President Salter stressed in his testimony that he had received complaints fromhis business agent about the failure of dues to be paid by Broderick employees.Heallegedly investigated and discovered some 16 to 18 people who were 2 or 3 monthsbehind in their dues from which he concluded that this was a concerted effort torefrain from paying dues.An inspection of the dues records of the 60 complainants,discloses approximately 20 employees in this category which of course tends tocorroborate Salter's testimony. -On the other hand, the same list discloses approximately double that number,that is approximately40 employeeswhose dues became delinquentonly after De-cember 1.Itmust be remembered that dues were payable on or before the firstof the current month, that is, December dues became delinquent only after theclose of business on December 1. The inclusion of this far larger group, involvingthe majority of plant personnel indeed smacks of action beyond the realm of theordinary and for a reason other than dues delinquency.This is emphasized by the fact that one of those included in the December 5letter,George Petzoldt, had entered the employ of Broderick on November 7 andhad not completed the 31-day period afforded him under the contract to acquiremembership in Respondent Union.Moreover, it is noteworthy that the constitu-tion of Respondent Union while providing for the loss of "good standing" fornot paying dues on the first of the current month, also provides that the membershall be automatically suspended only after he is 3 months in arrears.While localsare permitted to provide for suspension for lesser periods of time there is noevidence that Local 13 ever took such a step. BRODERICK WOOD PRODUCTS COMPANY57(5) I have heretofore set forth the details of the conversation between the three-man committee and President Salter on December 6. The evidence discloses thatafter dues payments were refused by the cashier pursuant to Salter's instructions,Salter interviewed the committee and made the enigmatic reference to not refusingbut not accepting dues. I find that Salter coupled this reference to dues with aproposal that the pending decertification petition be withdrawn. Significantly, aftermentioning the decertification petition to Trujillo and Lewis, he suggested thatSimpson be brought in because of his familiarity with the "other business," a reference,I find, to the petition which had been received by Salter no later than December5 and bore Simpson'sname aspetitioner.This is a far cry from the expresseddesire to bring dues collections up to date and, at the very least, constitutes evidenceofmixed motives, 1 lawful and 1 unlawful, in submitting the demand for thedischarge of the 60 men.(6) That thedues element was not of any great significance,despite Salter's claimthat it was the controlling and in fact sole basis for his action, is shown by thefact that several employees were given work orders, required by Broderick beforereturning them to work, without paying their dues.This was done based upontheir mere promise to pay their delinquent dues at a later date.(7)None of the employees received a referral slip or work order at the timehe paid his dues until be was asked to sign and did sign a new slip authorizingTeamsters to represent them, although it appears that some few employees maynot have signed for one reason or another.This again is inconsistent with theconcept of dues collections and demonstrates rather an interest in procuring ashowing of support for the decertification proceeding.(8)The decertification petition developed initially well before December 2.Simpson testified, and the documents bearing numerous signatures support him,that the signatures were obtained in Plants 1 and 2 during a period of 2 weeks priorto the filing of the documents on December 2. And no action was taken by Saltertoward enforcing dues collections until November 29 or 30 when he instructedBrown to compile a list of dues delinquents. In this respect, it is noteworthy thatthe December 2 letter was typed on December 1 or 2 although some 40 on thelist did not become delinquent until the close of business on December 1.All thissmacks not of dues collections but of inordinate haste for another reason.Theinference is warranted that one reason was to crush interest in the petition.(9)Noteworthy here, too, is the fact that none of the delinquents were givenany warning that their dues delinquencies were jeopardizing their employment.Nor is there any evidence that this topic was raised at union meetings or takenup with the members on any other occasion. This, of course, is understandablein the case of some 40 of the 60 because they were not delinquent until afterDecember 1, and again demonstrates the inordinate haste noted above.(10) Salter testified that his interest in dues delinquencies was prodded byBusinessAgent Bagnoli who complained to him of difficulty in collecting dues.However, according to Simpson's uncontroverted testimony, a day or two beforeDecember 2 Bagnoli asked him what the men at Plant 2 were dissatisfied with,asked what was going on, and claimed that Employee Bickford was the man behindit.The conversation was not any more specific, but Bagnoli significantly said nothingabout dues delinquencies to Simpson on this occasion.(11)As set forth above, in their interviews by the Salters on Thursday, December8, employees Mortensen and Bickford were issued clearance slips only after beingquestioned about their signatures to the petition and concerning the leader of thepetition movement.I find, in view of the foregoing, on this posture of the case, that the evidencepreponderates in favor of a finding that Respondent Union declined proffers of duesand sought the discharge of the 60 complainants for reasons other than nonpaymentof dues or initiation fees.As for the case against Respondent Company, assuming the legality of the union-security clause, thereis nodoubt that Respondent Company was placed in a difficultposition.It strove to resist an attempt by Respondent Union in one large bite toget rid of almost its entire complement of personnel and its representatives stronglyprotested this action to President Salter.While the evidence is not as strong asthat implicating Respondent Union, it does preponderate in favor of the GeneralCounsel.(1)Respondent Company received the decertification petition no later thanthe morning of December 5 and was on notice thereof at the time it took stepsto enforce the union-security language of the contract.(2)Respondent Company had no notice since August that Mine Workers wasinterested in achieving recognition as the representative of Plant 2 employees. 58DECISIONSOF NATIONALLABOR RELATIONS BOARD(3) On Tuesday,December 6,a three-man committee notified Tait and Oakfordthat the dues of employees were beingrefused bySalter.It is true, asOakfordtestified,thathe contactedSalter and was advised that dues were not being refused.(4)On Tuesdayafternoon,the entire group affected by the union demandsvisitedTait's officeand informed him again that their dues were beingrefused byRespondentUnion.Here, again,Oakford telephonedSalter and received the samereplythat dues were not being refused.As Oakfordput it herein, he was "betwixtand between"as a result of the conflicting versions he received from the men andRespondentUnion.It is clear,and Ifind, thatRespondentCompany actedherein pursuant to itscontractual commitments,supplementedby the threat ofSalter that RespondentCompany wouldfind itselfin difficultyif itdid not comply withthe demands.12However, economic pressure cannot serve as an excuse to justify actionproscribed bythe Act.N. L. R. B. v. Coal Creek Coal Co.,204 F. 2d 579 (C. A. 10);NewsPrinting Company, Inc. v. N. L. R. B.,231 F. 2d 767 (C. A., D.C.); N. L. R. B.v.McCatron,216 F. 2d 212 (C. A. 9), cert. denied 348 U. S. 943;McQuay-NorrisManufacturing Co. v. N. L. R. B.,116 F. 2d 748 (C. A. 7),cert. denied313 U. S.565; and N.L. R. B. v. Gluek Brewing Co.,144 F. 2d 847 (C. A. 8).By Tuesdayafternoon,with knowledge thatawholesale refusalof dues byRespondentUnion was taking place, with knowledge of thepending decertificationpetition,and with long-standing knowledge of MineWorkers' interestin Plant 2representation, it may be justly concluded that Respondent Company was on con-structive notice that somethingwas stronglyamiss in thispurporteddues collectioneffort byRespondentUnion.Here too, as in the case against Respondent Union,RespondentCompany mustbe assessedwith knowledge thatitwas being called uponto discharge Petzoldt, anemployee withless than30 days' tenure.Surely, by thattime, RespondentCompany wasno longer justified in assumingthatallwas well.and that it could safely proceed tocarry outthe terminations or suspensions pursuantto the union demands.At that point,itwas reasonably on notice that somethingwas seriously wrong with the dues-collection procedure,thateither Salter or all itsemployees were misrepresenting,and thatfurther inquiryor investigationwasdefinitelyin order for the purpose of ascertainingthe credibility of therespectiveversions and the possibility if notprobabilitythat another reasonlurked behindthe demand for the discharges.Respondents contend that in any event the instant case should be dismissed be-cause Mine Workers, a noncomplyinglabororganization,was allegedly involved inthe activityin support of a decertification petition.Thereis some evidence that arepresentative of that organization counseled Simpson and the employees in Plant 2in their efforts to rid themselves of Teamster representation,presumably with theultimate objective of achieving status as their representative.I deem it unnecessary to treat extensively with the cases on "fronting."The pres-ent case might be termed a close one were the present issue one of proceeding withthe election itself.Some Board cases, involving facts not unlike those present herein,have held that mere assistance by a noncomplying labor organization does not con-stitute fronting.See C. K.Williams & Co.,116NLRB 187;AlliedChemicaland DieCorp.,115NLRB 1134;SeaporcelMetals, Inc.,115NLRB 960;AnacondaCompany,114NLRB 530;ConsolidatedRenderingCo.,91NLRB1257;andJohn Dritz & Sons,88 NLRB 1521.In other cases not too dissimilar theBoard hasheld that the evidenceof fronting was stronger and has dismissed thedecertification petition.SeeWorldPublishingCompany,109 NLRB355;BernsonSilkMills,Inc.,106 NLRB826;HammermillPaper Company, Inc.,105 NLRB 194;Timm Industries,104 NLRB 359; andKnifeRiverCoal MiningCompany,91 NLRB176.Actuallythe issue here is a different one than the one urged by Respondents.Theissue is not whether the Board would entertain a decertification petition under thefacts presented herein, butwhetherconcertedactivities in support of a noncomplyingunion are unlawful under theAct.Andthe Board has already held, contrary tothe position of Respondents,that such activities are protected concerted activities.InBrookvilleGlove Company,114 NLRB213, enfd.inN. L. R. B. v. Leach,234 F. 2d 400 (C. A. 3), this specificpoint was passed onby the court whichpointedout that thelegality of a strike for recognition by a noncomplying union had beenpassed upon and approvedby theSupreme CourtinUnitedMineWorkers ofAmerica v.Arkansas Oak Flooring Company, 351U. S. 62.The Supreme Court in the last-cited case held that a consideration of the filingprovisions of Section 9 (f), (g), and(h) of theAct demonstrates that noncomnli-12 Oakford so testified.Salter did not recall the statement. BRODERICKWOOD PRODUCTS COMPANY59ance by a labor organization therewith shall entail no consequences other than thoselisted, namely, lack of access to the Board's representation procedures. It held thatSection 7 of the Act still guaranteed employees the right to engage in activities insupport of a noncomplying union.The Court said that the subsections of Section 9of the Act did not require "any initial filing to be made.Each merely describeswhat is required to be filed in the event that a labor organization elects to seekthe advantages offered. .. ."The Court further said that Section 7 of the Act"makes no reference to any need that the employees' chosen representative musthave complied with" Section 9 of the Act, and that subsections (f), (g), and (h) ofSection 9 "merely describe advantages that may be gained by compliance withtheir conditions.The very specificity of the advantages to be gained and the expressprovision for the loss of these advantages imply that no consequences other thanthose listed shall result from noncompliance."The.Court went on to point out thatSection 7 guaranteed employees the right to bargain through representatives of theirown choosing, that it left open the manner of choosing such representatives whencertification did not apply, and that a majority union, although not entitled toresort to the Labor Board because of its noncompliance, nevertheless could take otherlawful action such as strike action and achieve lawful -recognition as bargainingrepresentative.Moreover it is by now well established that the noncompliance of a labor organi-zation is no defense to charges filed by a member of that organization relating to hisown discharge for activities in support of the noncomplying labor organization.SeeN. L. R. B. v. Augusta Chemical Co.,187 F. 2d 63 (C. A.5); N. L. R. B. v. FredericaClausen, d/b/a Luzerne Hide & Tallow,188 F. 2d 439 (C. A. 3), cert. denied 342U. S. 868; andN. L. R. B. v. Globe Wireless, Ltd.,193 F. 2d 748 (C. A. 9). I findthat the activity of the employees of Respondent Company in support of the decerti-fication petition was protected under Section 7 of the Act.As the Supreme Court has stated, "This legislative history clearly indicates thatCongress intended to prevent utilization of union security agreements for anypurpose other than to compel payment of union dues and fees. . . . No other dis-crimination aimed at encouraging employees-to join, retain, or stay in good standingin a union is condoned."Radio Officers Union of the Commercial TelegraphersUnion, A. F. L., v. N. L. R. B.,347 U. S. 17. See alsoN. L. R. B. v. Intl. Assn. ofMachinists Local 504,203 F. 2d 173 (C. A.9);N. L. R. B. v. Local 169, Intl.Brotherhood of Teamsters, etc.,228 F. 2d 425 (C. A.3);N. L. R. B. v. Die andTool Makers Lodge 113,231 F. 2d 298 (C. A.7); N. L. R. B. v. Biscuit and CrackerWorkers Local 405,222 F. 2d 573 (C. A.2); Local 1139, Electrical Workers (Per-fectionManufacturingCorporation),114NLRB 1300;Brunswick-Balke-Cal-lenderCo.,115NLRB 518; andSpecialMachine and Engineering Company,109 NLRB 838, enfd. 222 F. 2d 429 (C. A. 6). Cf.Krambo Food Stores, Inc.,114 NLRB 241, andVictorMetal Products Corp.,106 NLRB 1361.I further find, on this posture of the case, that Respondent Union has causedRespondent Company to discriminate with respect to the hire and tenure of the 60complainants contained herein for reasons other than nonpayment of dues or ini-tiation fees and that they have thereby engaged in unfair labor practices, RespondentCompany within the meaning of Section 8 (a) (1), (2), and (3), and RespondentUnion within the meaning of Section 8 (b) (1) (A) and (2) of the Act.13C. Checkoff of initiation feesThe complaint specifically attacks the checkoff of $750 in initiation fees from 25employees at Plant 2 and the remittance of 'same to Respondent Union in Sep-tember 1955 as unlawful and violative of Section 8 (a) (1), (2), and (3) of theAct.As I read the complaint, this conduct is not specifically alleged as an unfairlabor practice against Respondent Union, although it is clear, as the General Counselurges in his brief, that as part of the remedy, restitution may be ordered by both11 It is obvious that the union demands for discharges of Broderickemployees weremade and entertained by Broderick less than 30 days afterthe signingof the contract onNovember 11, 1955.However, the General Counsel has specifically proceededagainstRespondents on several other theories and I find that this aspect of the case was notlitigated.It becomes unnecessary therefore to determine (1) whether the contract wasactually entered into earlier that year or (2) whether there was no hiatus between theNovember 1955 and the 1947 contracts with the result that the Board would not entertainthe claim that less than 30 days had been given employees to attain union membership.Hence, no finding of unfair labor practices is made based upon Broderick employees notreceiving 30 days after November 11, 1955 to achieve good standing in Respondent Union,as ostensibly required by Section 8 (a) (3) of the Act. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents, not only ofinitiationfees, but also of all dues paid by employees ofRespondent Companysince June9, 1955.As the complaint attacks the unlawfulunion-security contract between Re-spondents, I find that this aspect of the case has been put in issue against both Re-spondents and that it was litigated.And, in any event, this topic is relevant underthe remedialsection ofthis report.SeeJ. S. Brown-E. F. Olds Plumbing & HeatingCorporation,115 NLRB 594, andHibbard Dowel Co.,113 NLRB 28.As found, 25 cards were circulated by representatives of Respondent Union andwere signed by employees of Plant 2 between August 17 and September 6, 1955, withthemajority signed on August 19.These cards authorized Broderick to deduct$30 in initiation fees and to remit same to Local 13.The fees of 21 employeeswere deducted by Respondent Company and remitted on September 2 and the feesof 4 more were remitted on September 7. This was done, of course, prior to thesigningof the November 11, 1955, contract, but at a time when the parties wereallegedly operating under the contract orally agreed to in the prior March. It isimmaterial whether the 1947 contract, as amended, was then in effect or the lateragreement, for both contain unlawful union-security provisions, the former con-taining both the 10-day and the preferential hiring clause, and the latter only thepreferential hiring clause.14It is true thatin somedecisions the Board has not ordered the reimbursementof dues on the theory that the employer did notcoercedues payments by meansof an involuntary checkoff. See, e. g.,Milco Undergarment Co., Inc.,106 NLRB767 andStandard Transformer Company,97 NLRB 669. See also N.L. R. B. v.Shedd-Brown Mfg.Co., 213 F. 2d 163 (C. A. 7) and N. L.R. B. v. Braswell MotorFreight Lines,213 F. 2d 208 (C. A. 5). But it is significant that in the last-citeddecision, the court expressly distinguished that case from an earlier decision of thesame Circuit where it enforced a Board order requiring reimbursement of uniondues.N. L. R. B. v. Parker Bros. & Co.,209 F. 2d 278 (C. A. 5). The Courtstressed the fact that in theParkercase payment of the dues had been coercedundera closed-shop contract.Obviously, for the purpose of this discussion anillegal union-security contractisonthe same plane as a closed-shop contract. SeealsoN. L. R. B. v. Local 404 Intl. Brotherhood of Teamsters,205 F. 2d 99 (C. A. 1);O.W. Burke Company,115 NLRB 1123;J.S.Brown-E. F. Olds Plumbing &Heating Corporation,115 NLRB 594; andHibbard Dowel Co.,113 NLRB 28.Although the compulsory checkoff had been abandoned at the time materialherein and the employees had authorized these checkoffs, this is of no avail toRespondents because, insofar as the employees are concerned, both contracts estab-lished the requirement for employees of membership in Respondent Union in orderto retain their jobs.J.S.Brown-E. F. Olds Plumbing & Heating Corporation,supra.The coerciveelement isobviouslynotthe checkoff of dues but, morebasically, theunion-shop clause which requires union membership, and, of course,the payment of initiation fees and dues under penalty of discharge.This elementof coercion is, of course, endemic to any union-security contract and the partiessignatory thereto run the risk that the contractisanunlawful one.As indicatedabove, a union-security clause is a narrow exception to the broad ban against dis-crimination which is the policy of the Act and it must, therefore, be narrowlyconstrued.Ifind that by checking off initiation fees from employees covered byan unlawful union-security contract which served to coerce such payments onpenalty of loss of employment, Respondent Company has engaged in conductviolative of Section 8 (a) (1), (2), and (3) of the Act.D. The discharge of Leroy GrossGross was hired on December 8, 1955; was duly requested to join RespondentUnion consistent with the union-shop clause in the contract; refused to tender hisinitiation fees and dues; and his discharge was then requested by Respondent Union.He was discharged by Broderick on January 31 because of his failure to complywith theunion-security clause.The General Counsel concedes that Gross did not14While the remittances on September 2 and 7 at first impression appear to have giventhe respectivesigners lessthan 30 days to join Local 13, on the other hand, relying on theaccretion theory involving the bargaining unit treated hereinabove, the 30 daysstartedrunning approximately August 1 when the operation of Plant 2 commenced.This wouldappear to have afforded the employees involved the required 30-day statutory period.In any event, no contention to this effect has been made by the General Counsel. Cf.Bailey and Junedale Heat Markets Company,114 NLRB 66. BRODERICKWOOD PRODUCTS COMPANY61.zomply with the union-security provisions of the contract, and his case turns solelyon whether or not there was a valid union-shop clause in effect at the time of hisdischarge.Ihave heretofore found that the union-security clause contained in the No-vember 11, 1955, contract under which Gross was discharged at the request ofRespondent Union was an unlawful one. It follows therefore that his discharge,not being bottomed upon a legal union-shop clause was unlawful for an unlawfulunion-security clause renders unlawful any discharges carried out pursuant to itsprovisions.Boss Overall Cleaners,100NLRB 1210. I find that RespondentCompany by discharging Leroy Gross has engaged in unfair labor practices vio-lative of Section 8 (a) (1), (2), and (3) of the Act and that Respondent Union, bycausing the discharge, has engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) and (2) of the Act.E. Other terminationsThe complaint furtherallegesthat on or about December 8, 1955,pursuant tothe unlawful union-shop clause contained in the 1955 contract, Respondent Com-pany terminated nine additional employees.Initially, it is to be noted that the General Counsel is not proceeding hereinagainstRespondent Union with respect to this group of nine insofar as they arenamed in paragraph 11 of the complaint.That paragraph of the complaint specifi-cally charges only Respondent Company with unfair labor practices by discrimi=nating onor about December8 againstnine named employees by application of theabove-describedunion-security agreement of November 1955. It does not chargeRespondent Union with the causation of this discrimination, although the operationof this identical union-security clause is put in issue by other paragraphs of thecomplaint and this would appear to be sufficient basis in the pleadings to support afinding adverse to Respondent Union.However, the General Counsel expressly disavowed any claim thatthe complaintcharged Respondent Union with the commission of unfair labor practices in thecase of Leopoldo Lopez, one of the nine named in paragraph 11.Thenames of 4of the 9, Ernest Cordova, Raymond Garcia, Joe Martin, and Willie Ulibarriare alsoset forth in other paragraphs of the complaint attributing unfair labor practices toboth Respondents. In fact, findings hereinabove made as to the 60 employeesnamed in the 2 letters of December 2 and 5 have included these 4 menin their scopeand were made with respect to both Respondents.This presents the question as to whether the General Counsel is proceedingagainst Respondent Union with respect to the remaining 4 employees other thanLopez named in paragraph 11 of the complaint. In view of his statement of po-sitionthat he was not proceeding against Respondent Union with respect to Lopez,and inview of the fact that the remaining 4 names are grouped with that of Lopezin paragraph 11 as having suffered discrimination at the hands only of RespondentCompany through application of the union-security clause, as reflected in para-graphs 16 and 17 of the complaint,I canonly conclude that the General Counsel isproceedingwith respect to the 5 not named elsewhere in the complaint onlyagainstRespondent Company, and theircaseshave been considered on that basisonly.15As stated, four employees, Ernest Cordova, Raymond Garcia, Joe Martin, andWillie Ulibarri were included in the lists of employees whosenames were read onDecember 5 and 6.Their cases have already been treated as part of the group of60 employees whose terminations have heretofore been found to be violative of theAct.I therefore deem it unnecessary and cumulative to treat further with theircases.There then remains for consideration the cases of thefive remaining em-ployees in this group.These five were notnamed ineither the December 2 orDecember 5 letters which were read on December 5 and 6, respectively.Ernest Ulibarri was an employee of Plant 1 whose name did not appear on eitherletter, although he was delinquentin hisdues.As found above, the employees ofRespondent Company whose names had been read on December 5 proceeded to18 It could be argued, based on different pleadings, that Respondent Union has engagedin unfair labor practices in that the suspension or termination of the five men tookplace as the result of Respondent Company carrying out its contractual commitments withRespondent Union and that as a result Respondent Union thereby caused the terminations.See N.L. R. B. v. Construction Specialties Company,208 F. 2d 170 (C. A. 10) ;BossOverallCleaners, supra.;andConsolidatedWestern Steel Corporation,94 NLRB 1590. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamster hall on December 6 in an abortive effort to pay their dues.Ulibarridecided that it would be wise for him to do likewise under the circumstances andhe accompanied the group to the union hall.He was present and learned of therefusal of dues by the cashier on that occasion.On Wednesday, December 7, Ulibarri went to Plant 1 accompanied by severalother employees including George Quintana, A. A. Velasquez, Ernest Cordova, JoeMartin, and Raymond Garcia.The cases of Quintana and Velasquez are treatedbelow and the other 3, of course, are included in the group of 4 discussed above.The men visited General Manager Tait and asked for their jobs.Tait indicatedthat this was agreeable with him and sent them to see Superintendent Foster of Plant1.Foster instructed them, as Ulibarri uncontrovertibly testified, to go to the unionhall and pay up their dues so that they could return to work on Thursday.Therecord does not disclose whether Foster realized that some of those in this groupwere not named in the two letters.The group did visit the union hall on Wednesday but it is not entirely clear whattook place, except that they were informed by the Salters that they had to sign a"slip" before they could return to work.Ulibarri visited the Union again on Friday,December 9, and received a referral slip from the Salters.He returned to the plantand saw Foster, who asked him for the slip. Ulibarri gave the slip to Foster, informedhim that he was ready to go to work, and was put back to work on Saturday,December 10.There is a conflict between the representatives of management as to how Re-spondent Company treated the cases of this group.According to Oakford, thenassistant to the president of Respondent Company, he informed SuperintendentFoster that any man not on the lists submitted by the Union who went to the hallwith the large group on Tuesday morning, contrary to specific instructions to reportfor work which had been given to the men, was to be discharged. But, accordingto General Manager Tait this group of men was not discharged at any time.More-over, there is no evidence that Foster carried out these instructions from Oakford.Itwould seem that this actually amounted to a layoff from Wednesday noon pend-ing payment of dues by the employees involved.I find that on Wednesday at noon Superintendent Foster decided that Ulibarrishould comply with the union-security provisions of the contract and achieve goodstanding with Respondent Union by payment of his dues.As a result, Ulibarrisuffered a loss of employment at that point due to the application of the union-security provisions of the contract.16This case then becomes one on a par with thelarge group of 60 previously considered. I find that by subjecting Ulibarri to theunlawful union-security agreement, Respondent Company thereby discriminatedwith respect to his tenure of employment and engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1), (2), and (3) of the Act.17Abenecio Velasquez is another employee who was delinquent in his dues but whosename did not appear on either list of names submitted by Respondent Union.He,too, went to the union hall on Tuesday with a large group seeking to pay their duesand apparently he performed no work that day.His recollection was poor and histestimony vague as to what he did on succeeding days.. However, the testimonyofUlibarri, set forth above, discloses that Velasquez was in the group thatsaw Tait and Foster on Wednesday, December 7, and was instructed to pay theirunion dues so that they could return to work.Velasquez testified that he did visitthe Union and paid his dues and it appears that he was put back to work on December9.Ifind, for the same reasons applicable to the, case of Ernest Ulibarri, thatRespondent Company, by suspending Velasquez on December 7 has engaged in un-fair labor practices within the meaning of Section 8 (a) (1), (2), and (3) of the Act.Larry Vallejos was another employee whose name was not on either list but whoon Tuesday decided to accompany the group of employees to the union hall.He,too, tried unsuccessfully to pay his dues to the union cashier.Vallejos testified thathe was in the group including Velasquez and Ernest Ulibarri that returned to theplant to see Tait who referred them to Foster; according to Vallejos, this took placeon Tuesday rather than Wednesday, although it would seem that Wednesday was theday.Foster told the group, according to Vallejos, that they were fired for notshowing up for work on Tuesday.However, it appears that Foster actually sus-16 I find that Respondents are not assessable with his absence on Tuesday and onWednesday morning."This is not to say that an employer,signatory to a lawful union-security clause, can.not make his employees comply therewith when motivated solely by a desire to carry out hiscontractual commitments.0 BRODERICK WOOD PRODUCTS COMPANY63pended rather than discharged them because he told them at the same time tostraighten out their dues with the Union and then to return to work.Vallejos proceeded to pay his dues and signed the union authorization cardpresented by the union representatives.He was then given a referral slip whichhe presented to Foster who put him back to work on December 12. The recordindicates that Vallejos could have returned to work on December 9 or 10 but didnot do so because he chose to stay away for several days to handle some personalbusiness.His case therefore is on a par with those of Ulibarri and Velasquez,treated above, and I find that he was suspended for several days pending paymentof his union dues. I further find that Respondent Company thereby engaged inunfair labor practices within the meaning of Section 8 (a) (1), (2), and (3) ofthe Act.George Quintana 18 is another in this group.His name was not on either listand his dues, according to union exhibits, were not delinquent. It is clear thatQuintana decided to join the-group that went to the union hall on Tuesday andtherefore did not report for work that day.As Ernest Ulibarri testified, I find thatQuintana was in the group that visited Superintendent Foster on Wednesday,December 7, in an effort to return to work and that he was instructed to get hisdues straightened out with the Union and then report for work.Quintana wasreinstated on or about December 9.Although he was not required to pay anydues, it follows, nevertheless, that Quintana was not permitted to return to workon Wednesday; was subjected to the requirement for union clearance; and that hedid obtain a referral slip in the same manner as the others did.Accordingly, he,too,was subjected to a discriminatory layoff for several days as the result of theapplication of the unlawful union shop and it is found that Respondent Companythereby engaged in unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3) of the Act.Leopoldo Lopez is the last of this group and his case differs from the others inthat his name was erroneously read Monday, December 5, as a dues delinquent,whereas he was actually current in his dues and in good standing.Lopez was sentto the Teamsters hall onMonday afternoon,December 5, to clear up the situation.According to Tait, management assigned another employee, plant committeemanVelasquez, to accompany Lopez because of Lopez' lack of familiarity with English.Lopez did visit the union hall, ascertained from the cashier that he was in goodstanding, and returned to the plant.He resumed his work and finished work thatday, leaving at the normal quitting hour of 4:30 p. m.19Lopez did not reportfor work on Tuesday, testifying that he acted thusly because some of the menallegedly informed him that the Union had so decreed.A report was brought backto management by Lopez' companion of the previous day, Velasquez, that Lopezwas going out in sympathy with the other men.According to Tait, Lopez did not appear again at the plant for work until someweeks later at which time his job had been filled.The testimony of Lopez, however,is to the effect that he went to the plant on Wednesday and Thursday to see Superin-tendent Foster.However, although his testimony is not clear, it is completely silentas to any instruction or requirement from Foster or any other representative ofmanagement that Lopez achieve another clearance from Respondent Union.True,he was sent to the Union on Monday to clarify his status, but he ascertained hisgood standing and returned to work.Lopez did not report for work on Tuesdayand testified that when he appeared on Wednesday Foster told him to return to workon Thursday, but that on Thursday Foster told him he was discharged.The foregoing testimony does not shed too much light on the matter and therecord as a result does not warrant a finding that Lopez' termination was broughtabout through an application of the union-security clause. It is unfortunate 'thatthis situation undoubtedly results, in part at least, from Lopez' language difficulies,but under the circumstances I am constrained to find that the evidence does notsupport a finding of discrimination in the case of Lopez.The fact is that he returnedto work on Monday, thereafter absented himself, and there is no evidence that hisloss of employment was caused by an application by Respondent Company of theunion-security clause.It is therefore recommended that the case of Lopez bedismissed.18 Quintana was a witness whose command of English was limited and who presentedtestimony of a largely unintelligible and contradictory nature.It may be noted that manyof the employees involved were similarly handicapped with respect to the use of English.19 The testimony of Lopez is marked by some confusion due to his poor command ofEnglish, and an interpreter was used for a portion thereof. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tion with the operations of Respondent Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDY0Having found that Respondents have engaged in unfair labor practices,I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent Company has violated Section 8 (a) (1), (2),and (3),and Respondent Union Section 8 (b) (1) (A)and (2)of the Act, byexecuting,maintaining,and enforcing agreements containing unlawful union-security provisions.Itwill therefore be recommended that Respondent Companywithdraw recognition from Respondent Union as the representative of its employeesin Plants 1 and 2, and that Respondents cease giving effect to their agreement ofNovember 11, 1955, or to any modification,extension,supplement or renewalthereof, or any substitute therefor,unless and until Respondent Union,Local 13,shall have been duly certified by the Board.20As urged by the General Counsel,the remedy of reimbursement of checked offinitiation fees is deemed to.be appropriate and necessary to expunge the illegal effectof Respondents'unfair labor practices.By their unlawful union-security agree-ment, Respondents have unlawfully required employees to maintain membership inRespondent Union as the price of their employment,thereby inevitably coercing thepayment of initiation fees and dues. I find that it will effectuate the policies of theAct, therefore,to order Respondents, jointly and severally, to refund to employeesthe initiation fees checked off pursuant to the checkoff authorizations in favor ofRespondent Union,and also, although the dues payments are not specificallyattacked in the complaint,allmonthly dues paid by employees of Plants I and 2under both unlawful agreements subsequent to June 9, 1955.SeeJ.S.Brown-E. F. OldsPlumbing &Heating Corporation,supraandHibbard Dowel Co., supra.Although these funds are presumably in the hands of the Union,Board policy inanalogous union-security cases appears to dictate an order against both Respondents.See, e. g.,Union Starch & Refining Co.v.N. L. R.B.,186 F. 2d 1008(C. A. 7).It has been found that Respondent Union caused Respondent Company to dis-criminate on December 5 and 6, 1955, against the 60 employees named in AppendixA attached hereto, and,on January 31, 1956, against Leroy D. Gross. It will berecommended that Respondent Company offer reinstatement to Gross and to thoseof the 60 who have not since been returned to work,21 and it will further be recom-mended that both Respondents jointly and severally make the aforementioned groupwhole for any loss of pay suffered by reason of the discrimination against them.It will likewise be recommended that in the case of Quintana,Ernest Ulibarri, Val-lejos, and A. A. Velasquez,allof whom have since been reinstated, RespondentCompany make them whole for any loss of pay suffered by reason of the discrimina-tion against them.Said loss of pay shall be computed in the manner establishedby the Board in F. W.Woolworth Co.,90 NLRB 289. SeeN.L. R. B. v. Seven-UpBottling Company of Miami, Inc.,344 U. S. 344.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent Company, Broderick Wood Products Company,isengaged incommerce within the meaning of Section 2 (6) and (7) of the Act.2.RespondentUnion, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 13, AFL-CIO, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.By executing,maintainingand enforcing contractscontainingunlawful union-security provisions and by checking off union initiation fees thereunder, thereby con-tributing support to Respondent Union, Respondent Company has engaged in unfairlabor practices within the meaning of Section 8 (a) (2) of the Act.2"This is not intended to require Respondent Company to vary. or abandon the sub-stantive features of its relations with its employees, established in the performance ofthe agreement, or to prejudice the assertion by employees of any rights they may havethereunder.21 It appears that this number is approximately 10. BRODERICK WOOD PRODUCTS COMPANY654.By discriminating with respect to the hire and tenure of employees, therebyencouraging membership in Respondent Union, Respondent Company has engagedin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.5.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act, Respondent Company has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.By executing,maintaining,and enforcing contracts containing unlawful union-security provisions and by causing Respondent Company to discriminate with respectto the hire and tenure of employees in violation of Section 8 (a) (3) of the Act,Respondent Union has engaged in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.7.By restraining and coercing employees in the exercise of the rights guaranteedby Section 7 of the Act, Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.9.Respondent Company has not engaged in unfair labor practices in the caseof Leopoldo Lopez.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT give effect to, perform, or in any way enforce our agreementof November 11, 1955, with International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 13, AFL-CIO, or enter intoany extension, renewal, modification or supplement thereto, or any other con-tract covering Plants 1 and 2 with said Local 13, unless and until that labororganization shall have been duly certified by the National Labor RelationsBoard as the representative of our employees.WE WILL withdraw and withhold all recognition from International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local No.13, AFL-CIO, or any successor thereto, as the collective-bargaining representativeof the employees of Plants I and 2 unless and until said Local 13 shall havebeen duly certified by the National Labor Relations Board as the representativeof such employees.WE WILL NOT encourage membership in said Local 13, or in any other labororganization, by discharging employees or by discriminating in any othermanner against our employees in regard to hire or tenure of employment, exceptto the extent permitted under Section 8 (a) (3) of the Act.WE WILL make whole the employees named below for any loss of pay suf-fered as a result of the discrimination against them and we will offer to thoseof them not yet reinstated immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed.Acosta, AlbertGarcia, PatrickAcosta, Nazario J.Garcia, RaymondBachicha, Raymond R.Garduno, Henry D.Barraza, LeonGonzales, JessBickford, ElmerGuterriz, JoeBrooks, JamesH.Guyton, RoyClark, Lenward E.Hara, FrankCordova, ErnestHastings,Carlisle H.Cordova, MalaquiasHolmes, CharlesCordova, PorfirioHouston, L. C.Dawson, ThurmonHouston, Leo D.Duran, John B.Houston, Willie T.Encinias, PetroHurtado, AbramEstrada, Aurelio G.Iverson, TobyFalls, Bennie W.Jiron, LeeGarcia, Jose C.Lewis, Frank M.450553-58-vol. 118-6 66-DECISIONS OF NATIONAL LABOR RELATIONS BOARDLopez, Alphonso L.Pillar, Ulysses I.Lucero, ArsenioPoole, JimMarquez, Jose R.Romero, Louis J.Martin, JoeRomero, RudolphMartinez, AlvinSanchez, Jose A.Martinez, JoeSimpson, CaseyMartinez, Joe L.Trujillo, Joe C.McMillon, GeorgeTrujillo, Joe R.Milano, Samuel J.Trujillo,Max J.Morgan, Willie L.Trujillo,MikeMortensen, Orland E.Olson, Irving E.Ulibarri,WilliePadilla,MaurilioValdez, Joe M.Quintana, GeorgeVelasquez, John I.Ulibarri, ErnestYoung, Lloyd R.Vallejos, LarryVelasquez, A. A.Petzholdt, GeorgeGross, Leroy D.WE WILL reimburse our employees of Plants 1 and 2 for all initiation feesand dues paid to International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, Local No. 13, AFL-CIO, subsequent toJune 9, 1955.WE WILL NOT interfere with, restrain, or coerce our employees in the right toengage in or refrain from engaging in any or all of the activities guaranteedthem by Section 7 of the National Labor Relations Act, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, executed in conformity withSection 8 (a) (3) of the Act.All our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization, except to the extent that thisright may be affected by an agreement executed in conformity with Section 8 (a) (3)of the Act.BRODERICK WOOD PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL No. 13, AFL-CIO, ANDTo ALL EMPLOYEES OF BRODERICK WOOD PRODUCTS COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT give effect to, perform, or in any way enforce our agreementof November 11, 1955, with Broderick Wood Products Company, or enter intoany extension, renewal, modification, or supplement thereto, or any other contractcovering Plants 1 and 2, unless and until our labor organization shall have beenduly certified by the National Labor Relations Board as the representative ofsaid employees.WE WILL NOT cause or attempt to cause Broderick Wood Products Company,its officers, agents, successors, or assigns to discharge, suspend, lay off, or dis-criminate in any other manner against its employees in regard to hire or tenureof employment, except to the extent permitted under Section 8 (a) (3) of theAct.WE WILL make whole the employees named below for any loss of pay sufferedas a result of the discrimination against them.Acosta, AlbertBrooks, James H.Acosta, Nazario J.Clark, Lenward E.Bachicha, Raymond R.Cordova, ErnestBarraza, LeonCordova, MalaquiasBickford, ElmerCordova, Porfirio UNITED GRINDING SERVICE, INC.Dawson, ThurmonDuran,John B.Encinias, PetroEstrada, Aurelio G.Falls, Bennie W.Garcia, Jose C.Garcia, PatrickGarcia, RaymondGarduno, Henry D.Gonzales, JessGuterriz, JoeGuyton, RoyHara, FrankHastings, Carlisle H.Holmes, CharlesHouston, L. C.Houston, Leo D.Houston, Willie T.Hurtado, AbramIverson, TobyJiron, LeeLewis, Frank M.Lopez, Alphonso L.Lucero, ArsenioMarquez, Jose R.Martin, JoeMartinez, AlvinMartinez, JoeMartinez, Joe L.McMillon,GeorgeMilano, Samuel J.Morgan,Willie L.Mortensen,Orland E.Olson,Irving E.Padilla,MaurilioPetzholdt, GeorgePillar,Ulysses I.Poole, JimRomero,Louis J.Romero,RudolphSanchez, Jose A.Simpson, CaseyTrujillo, Joe C.Trujillo, Joe R.Trujillo,Max J.Trujillo, MikeUlibarri,WillieValdez, Joe M.Velasquez, John I.Young, Lloyd R.Gross, Leroy D.67WE WILL reimburse the employees of Plants I and 2 for all initiation feesand dues paid to our union subsequent to June 9, 1955.WE WILLNOT restrain or coerce the employees of Broderick Wood ProductsCompany in the right to engage in or refrain from engaging in any or all ofthe activities guaranteed them by Section 7 of the National Labor RelationsAct, except to the extent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition of employment,executed in conformity with Section 8 (a) (3) of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERSOF AMERICA,LocAL No. 13, AFL-CIO,Labor Organization.Dated-------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.United Grinding Service, Inc.andLodge 12 of District 37, Interna-tional Association of Machinists,AFL-CIO.Case No. 39-CA-58g.June 7, 1957DECISION AND ORDEROn November 20, 1956,Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfair118 NLRB No. 13.